 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 342 NLRB No. 40 
458 
Sociedad Española de Auxilio Mutuo y Beneficencia 
de P.R. a/k/a Hospital Español Auxilio Mutuo de 
Puerto Rico, Inc. 
and 
Unidad Laboral de 
Enfermeras(os) y Empleados de La Salud.  
Cases 24ŒCAŒ7993, 24ŒCAŒ8024, 24ŒCAŒ8048, 24Œ
CAŒ8069, 24ŒCAŒ8091, 24ŒCAŒ8181, 24ŒCAŒ
8198, 24ŒCAŒ8206, 24ŒCAŒ8266, 24ŒCAŒ8276, 

and 24ŒCAŒ8437 
July 13, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
LIEBMAN
  AND 
SCHAUMBER
 On November 30, 2001, Administrative Law Judge 
George Alemán issued the a
ttached decision.  The Re-
spondent filed exceptions and a supporting brief.  The 

Charging Party filed one cross-exception.  The General 
Counsel and the Charging Pa
rty each filed an answering 
brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the 
decision and the record in 
light of the exceptions and brie
fs and has decided to affirm 
the judge™s rulings, findings,
1 and conclusions only to the 
extent consistent with this Decision and Order.
2 The Respondent is a health care institution located in 
San Juan, Puerto Rico.  The Union, ULEES, was certi-
fied as the exclusive bargaining representative of the 

Respondent™s registered nurs
es in 1977.  On December 
15, 1994, the Board conducted
 an election in units A 
(about 350 office clericals, including telephone opera-
tors), B (business office cl
ericals), and C (about 150 
technical employees, including respiratory therapists, 
radiology (X-ray) technicians,
 and operating room tech-
nicians).  Thereafter, the 
Respondent filed election objec-
tions.  On January 15, 1997, the Board certified the Un-

ion in unit C.  On Decembe
r 31, 1997, the Board certi-
fied the Union in unit A.  Bargaining began in early to 
mid-1998.  
The complaint alleges that the Respondent violated:  
(1) Section 8(a)(1) by di
sparately enforcing a no-
solicitation/no-distribution policy against its unionized 

employees, telling employees that it was locking them 
                                                          
 1 The General Counsel has excepted to some of the judge™s credibil-
ity findings.  The Board™s established policy is not to overrule an ad-
ministrative law judge™s credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incorrect.  

Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings.    
2 We have modified the notice in
 accordance with our recent deci-
sion in Ishikawa Gasket America, Inc.
, 337 NLRB 175 (2001), affd. 
354 F.3d 534 (6th Cir. 2004). 
out in retaliation for their union activities, and seeking to 
have employees decertify the Union; (2) Section 8(a)(3) 
and (1) by discharging employee Elsa Romero, and lock-
ing out its employees; and (3) Section 8(a)(5) and (1) by 

subcontracting bargaining unit work.  The judge found 
all of the alleged violations.  The Respondent has essen-
tially excepted to all of the judge™s conclusions.  For the 

reasons stated below, we a
dopt the judge™s conclusions, 
except as to the 8(a)(3) lockout allegation, and the related 
independent 8(a)(1) allegation.  For ease of reference, we 

address the issues in the same
 order as did the judge in 
his decision.  
1. Subcontracting 
We agree with the judge that
 the Respondent violated 
Section 8(a)(5) by subcontracting bargaining unit work.  

As the judge correctly found,
 the Board has held that 
subcontracting is a mandatory subject of bargaining if it 
involves nothing more than the substitution of one group 

of workers for another to perform the same work and 
does not constitute a change in the scope, nature, and 
direction of the enterprise.  
Torrington Industries
, 307 
NLRB 809 (1992).  We agree 
with the judge that the 
Respondent demonstrated neither a change in the scope 
and direction of the enterp
rise, nor any compelling eco-
nomic reasons that would have justified unilateral 
changes during the pendency 
of the election objections.
3 2.  Solicitation/distribution 
 We agree with th
e judge that the Re
spondent violated 
Section 8(a)(1) when its security guards prevented em-
ployee (and union president) Ana Melendez from dis-

tributing union literature, during her lunch hour, in the 
hospital cafeteria.  As the judge found, the Respondent 
produced insufficient evidence to support its claim that 
Melendez engaged in any misconduct, nor did the Re-
spondent demonstrate that Melendez was distributing 

during her work hours.
4                                                           
 3 We find merit in the Respondent™s
 exceptions to the extent that 
they argue that the judge apparently converted what was a stipulation to 
admit the contracts into the record as
 joint exhibits into a substantive 
stipulation as to when subcontracting 
began.  Even so, we believe that 
the evidence adduced by the Respondent did not establish any consis-
tent past practice of subcontracting 
that predated the date the Respon-
dent™s bargaining obligation arose, i.e., the December 15, 1994 election 

date.   
4 The complaint alleged that the Respondent enforced its no-
solicitation/no-distribution rule (rule
 28) only against employees who 
assisted the union.  Rule 28 prohibits distribution by employees in 
ﬁareas strictly dedicated to patient care.ﬂ  In nonpatient care areas, rule 
28 prohibits distribution by employees during their working hours.  The 

judge found, and we agree, that Melendez was distributing in a non-
patient care area (the cafeteria) dur
ing her nonworking hours.  Thus, in 
our view, rule 28 was not applicable
 in these circumstances (and, in-
deed, the Respondent™s warning le
tter to Melendez does not refer to 
rule 28).  Accordingly, we view the na
ture of this violation not so much 
 SOCIEDAD ESPAÑOLA DE AUXILIO MUTUO Y BENEFICENCIA DE P
. R. 459
3.  Decertification 
The General Counsel alleged that the Respondent, on 
two separate occasions, solicited its employees to decer-
tify the Union.  The first occasion allegedly occurred in 

early 1999, and involved Supervisor Blanca Hernández.  
The judge found that Hern
ández conducted a meeting 
with employees, in which she advised them how to col-

lect signatures for a decertification petition,
5 urged them 
to sign such a petition because they had lost benefits, and 
told them that the Respondent would no longer be able to 

give them previously promised raises because they had 
become unionized.
6  The judge further found that, subse-
quent to this meeting, Hernández called employee Bar-
bara Feliciano into her office and asked her to sign a pa-
per containing the signatures of other employees desiring 

decertification. The second occasion occurred in January 1999.  The 
judge credited employee Sally 
Rodriguez™ testimony that 
the Respondent™s supervisor, Evelyn Soto, distributed a 
flyer to Rodriguez and another employee, which flyer 
described employee benefits before and after the Union, 

stated that if employees did not want to continue to put 
their benefits at risk they sh
ould sign the 
list to decertify 
the Union, and stated that 
the employees would lose eve-
rything if they continued with the Union.
7 We agree with the judge th
at the General Counsel es-
tablished, with his evidence regarding the first occasion 

(Hernández/Feliciano), that the Respondent violated Sec-
tion 8(a)(1) by unlawfully encouraging and assisting in 
the circulation of a decertification petition.  An employer 

may not ﬁinitiate a decertifi
cation petition, solicit signa-
tures for the petition or lend more than minimal support 
and approval to the securing of signatures and the filing 
of the petition.ﬂ  
Eastern States Optical Co.
, 275 NLRB 
371, 372 (1985) (footnotes and citations omitted).  

Hernández™ actions clearly violated this proscription as 
the judge described.  Given that conclusion, we find it 
unnecessary to pass on whet
her the second occasion pre-
sented by the General Counsel (Soto/Rodriguez) also 
violated the Act. 
4.  Employee Elsa Romero™s discharge 
The facts surrounding Romero™s discharge are fully set 
forth in the judge™s decision.  Applying 
Wright Line
, 251 
NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), 

cert. denied 455 U.S. 989 (1982), approved in 
NLRB v. 
Transportation Management Corp.
, 462 U.S. 393, 399Œ
                                                                                            
 as disparate enforcement, but rather 
as a simple 8(a)(1) restraint on an 
employee™s Sec. 7 rights.   
5 This conduct was not in response to any employee question as to 
how to decertify the Union. 
6 This conduct is not separately alleged as a threat. 
7 This conduct is not separately alleged as a threat. 
403 (1983), the judge initially found that the General 
Counsel had carried his initial burden of proving Ro-
mero™s protected union activity was a substantial or mo-
tivating factor in her discharge.  Specifically, the judge 

found that the General Counsel established that:  (1) 
Romero was one of the Union™
s strongest and most vocal 
advocates; (2) the Respondent 
knew of Romero™s activi-
ties; (3) the Respondent took adverse employment action 
against Romero (discharge);
 and (4) the Respondent har-
bored animus against protected union activity, as demon-

strated by both its unlawful interference with Melendez™ 
attempts to distribute union literature and by its attempts 
to decertify the Unio
n.  Moreover, the 
judge found that 
Carmen Martínez, respiratory department manager, had 
told Romero, a few months before her discharge, that she 

was exposing herself too much by talking to the press.  
According to the judge, this ﬁveiled threat,ﬂ though not 
alleged as a violation, further demonstrated animus.  The 

judge next found that the Respondent had not met its 
Wright Line
 burden to show that it would have dis-
charged Romero even in th
e absence of her protected 
conduct.  In this regard, the judge found that Respon-
dent™s explanation for the discharge, that Romero was 
discharged for a bad disciplinary record and for false 

invoicing, was pretextual. 
We agree with the judge that
 the Respondent violated 
Section 8(a)(3) by discriminatorily discharging Romero.
8  In so doing, we emphasize the following factors, also 
relied on by the judge.  First, we agree with the judge 
that Carmen Martínez failed to conduct a full investiga-

tion into the conduct that allegedly was the primary rea-
son for Romero™s discharge (the October 18, 1998 dou-
ble-billing).
9  As noted by the judge, Martínez did not 
                                                          
 8 We have modified the notice, cons
istent with the judge™s decision 
and recommended Order, by the addition of a make-whole remedy 
provision for Romero. 
9 This failure was a departure from
 the Respondent™s rule requiring a 
full investigation.  In adopting th
e judge™s finding that the Respon-
dent™s discharge of employee Romero
 violated Sec. 8(a)(3), Member 
Schaumber does not rely on the judge™s finding that the Respondent 

failed to fully investigate the dou
ble-billing incident.  Supervisor 
Martínez investigated the matter by calling Romero in and questioning 
her about the matter and by asking Clinical Supervisor Aguilú to check 

the clinical files.  Although J. Martín
ez and Aguilú did not testify at the 
hearing, Martínez testified that Ag
uilú told her that J. Martínez had 
treated the two patients.  Martínez th
en checked the billing records and 
found that Romero and J. Martínez
 had both billed for the services.  
Under these circumstances, Member Schaumber would not fault the 
Respondent for failing to exhaust ev
ery possible avenue of inquiry. 
However, he agrees that the Respondent did not prove that it would 
have discharged Romero even ab
sent her union activity based on the 
remaining reasons cited by his colleagues, including the absence of 
any investigation concerning Galindez™ complaints about Romero and the 
Respondent™s unsubstantiated claim th
at it was following a progressive 
discipline policy.    DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 460 
ask Romero where she had r
ecorded the treatments; the 
Respondent did not produce the October 17, 1998 11 
p.m.Œ7 a.m. shift notes or Lopez™ medical file, the two 
places Romero claims she r
ecorded or placed the treat-
ment notes;
10 and Martínez did not question other thera-
pists who worked on October 18, 1998, from whom she 
would have learned that Romero, not J. Martínez, was 

assigned to treat the second floor ﬁstand-byﬂ patients.  
We further note, as did the 
judge, that MartínezŠrather 
than investigating complaints about Romero made by RN 

Galindez and Shift Coordinator Nuñez that were cited by 
the Respondent as a basis for Romero™s dischargeŠ
simply accepted the complaints 
as true, without affording 
Romero an opportunity to refute them.  Finally, we agree 
with the judge™s assessment 
that the Respondent™s argu-
ment that Romero was discha
rged in accordance with a 
progressive discipline system fails because the Respon-
dent produced no evidence th
at it follows such a system. 
5.  Lockout 
Finally, we turn to the two lockout-related issues: (1) 
whether the Respondent violated Section 8(a)(3) and (1) 

by locking out its employees in the face of a strike-threat, 
and (2) whether the Respondent independently violated 
Section 8(a)(1) by telling employees that it was locking 

them out in retaliation for their union activities.  
A brief review of the facts, as found by the judge, is 
useful here.  On December 4, 1998, the Union notified 

the Respondent that it would conduct a 48-hour work 
stoppage beginning on December 22, and ending on De-
cember 24.  On December 14, the Union notified the 

Respondent that it would conduct a second work stop-
page beginning on December 31, 1998, and ending on 
January 2, 1999.  The Respondent, by its hospital admin-
istrator, Ivan Colón, decided to conduct a lockout be-
tween these two stoppages.  On December 21, Human 

Resource Director Maria Román 
sent a letter to the Un-
ion, and distributed letters to employees, notifying them 
of the lockout.  Later that night, about 8:15 p.m., Union 

President Melendez phoned Román.  Melendez said that 
                                                          
 10 The judge™s reference to files not produced was 
not
, as the Re-
spondent would have us believe, fo
r the purpose of suggesting that 
original medical files were not in the hearing room (they apparently 
were), but that specific documents re
levant to resolving this issue were 
absent.  Thus, the judge found that the Respondent produced no respira-
tory care notes for either patient for the 11 p.m.Œ7 a.m. shift, beginning 
October 17, and ending October 18, 
1998.  This is important because 
Romero testified that she recorded 
therapy for one patient on the respi-
ratory care notes of that shift, and th
at such notes were not always kept 
in chronological order.  As to the other patient, Romero claims that she 

made notes on a separate respiratory ca
re sheet in that patient™s file.  
The judge accepted the General Counsel™s argument that the Respon-
dent ﬁchose not to produceﬂ the shift not
es or file ﬁbecause they would 
have corroborated rather than undermined Romero™s testimony.ﬂ  We 
see no basis for reversing that finding. 
the Union was canceling its first strike, and that Román 
would be receiving a fax to 
that effect.  Upon receiving 
the fax, rather than canceling its planned lockout, the 
Respondent moved the lockou
t forward to December 22 
to coincide with the time the first strike had been sched-
uled to begin.  Certain employees reported to work on 
December 22, even though they 
had been informed of the 
lockout, and were told to leave the premises.  One of 
those employees, Rafael Cintrón, made a comment that 
this is the way the institution ﬁpaid the long-time em-

ployees,ﬂ by ﬁkickingﬂ them out.  According to Cintrón, 
Román overheard this comment and responded that the 
ﬁreprisalﬂ was not against th
e employees, but against the 
Union. 
Employee Jose Reyes, overhearing Román™s remark, 
testified that Román had said that ﬁwe shouldn™t take it 
as a personal thing, that they were not against us but 
rather against the Union.ﬂ 
The judge credited Cintrón 
and Reyes and reasoned that Román™s remark was coer-
cive because it indicated that
 the lockout was intended as 
a reprisal against the Unio
n, not the employees, and 
could likely have the effect of causing employees to 
withdraw support from the Union.
11 In finding the alleged 8(a)(3) violation, the judge rea-
soned that, because the Board and the courts have held 
that lockouts are not ﬁinh
erently destructiveﬂ of em-
ployee rights, the legality of the Respondent™s lockout 

must be determined using the 
Great Dane
 ﬁcompara-
tively slightﬂ impact test.  
NLRB v. Great Dane Trailers, 
Inc.
, 388 U.S. 26 (1967).  Under that test, an antiunion 
motivation must be proved to sustain the charge if the 
employer has come forward with evidence of ﬁlegitimate 
and substantial business justificationsﬂ for its conduct.  
The judge found that, here, the Respondent had failed to 
establish such business justifications; hence, the lockout 

was unlawful.   
In support of his finding that the Respondent had failed 
to meet its burden, the judge reasoned that the Respon-

dent™s stated justification for the lockout (and for its ad-
vancement)Šthe difficulty of recruiting people to work 
solely during the two strike periodsŠlacked evidentiary 

support and was purely speculative.  Alternatively, the 
judge found that, even had the Respondent established 
legitimate and substantial business justifications, the 

General Counsel had carried his burden of proving that 
the lockout was discriminatorily motivated.  In this re-
gard, the judge relied on Román™s statementŠthat the 

lockout was intended as a repr
isal against the UnionŠas 
                                                          
 11 The judge gave due consideration to the fact that Reyes™ version 
did not specifically mention ﬁlockout
ﬂ but he found that this clearly 
was its intended meaning, a reasonable assessment under the circum-
stances.  SOCIEDAD ESPAÑOLA DE AUXILIO MUTUO Y BENEFICENCIA DE P
. R. 461
proof that the Respondent was not motivated by legiti-
mate business concerns, but by a desire to encourage 
employees to withdraw support from the Union.  The 
judge also relied on contex
t, emphasizing that the lock-
out must be considered in 
tandem with the Respondent™s 
other discriminatory conduct, including its unlawful dis-
charge of Romero 2 months before the lockout and its 

decertification efforts soon after the lockout.
  The Respondent does not dispute the judge™s statement 
of law, but takes issue with his application of the law to 

the facts.  The Resp
ondent claims that its decision to call 
a lockout, and subsequently 
to advance it (when the Un-
ion belatedly called off its first strike), was a necessary 
response to the instability caused by the Union calling 
two strikes during the critical holiday period.  The Re-

spondent argues that the judge™s rejection of its asserted 
business justification demonstrates his misunderstanding 
of the relevant employment ma
rket in Puerto Rico.  The 
Respondent asserts that it n
eeded to maximize incentives 
for temporary employees to 
work during the holidays, 
and that its business decision should not be second-

guessed.  The Respondent further asserts that following 
the judge™s analysis would require the hospital to play 
dice with patient care, and 
would effectively allow the 
Respondent to avert a finding of liability only by proving 
employees did not actually show up for work after the 
fact, a ﬁspeculative brinkm
anship and inexperienced 
gambleﬂ which could lead to patients™ deaths.  According 
to the Respondent, the Union™s cancellation of the first 
strike came too late to change the Respondent™s evalua-

tion of patient needsŠhad the cancellation come earlier 
or had the second strike al
so been canceled, the Respon-
dent asserts that it would have called off the lockout.  
The Respondent also takes 
issue with the judge™s al-
ternative finding that, assuming that the Respondent had 

demonstrated a legitimate and substantial business inter-
est, the General Counsel then carried its burden of prov-
ing that the lockout was discriminatorily motivated.  Not-

ing that this portion of the judge™s analysis rests on 
Reyes™ and Cintrón™s testimony, the Respondent argues 
that Reyes™ testimony shoul
d carry little weight (because 
he did not specifically mention the lockout as the subject 
of Román™s remark), and that Cintrón™s credibility is 
suspect.  Finally, the Respondent argues that the judge™s 

rejection of Román™s testimony (i.e., that she and Colón 
considered the impact that 
canceling the lockout would 
have on temporary workers), because that testimony was 

not repeated by Colón, is contrary to the record.
12                                                           
 12 The Respondent argues, alternativ
ely, that the judge failed to find 
(or even to discuss) its argument that the Union did not comply with 
Sec. 8(d)(B)™s 30-day notice requirement.  The Respondent contends 
that employees who strike without the proper notice under Sec. 8 com-
We find merit in the Respondent™s exceptions as they 
relate to the 8(a)(3) allegation.  The judge is correct that, 
because a lockout, standing al
one, is not inherently de-
structive of employee rights, 
we must analyze the lock-
out under the second prong of the 
Great Dane
 test, with 
reference to 
American Ship Bldg. Co. v. NLRB
, 380 U.S. 
300 (1965), and 
NLRB v. Brown Food Store
, 380 U.S. 
278 (1965).  
Central Illinois Public Service Co.
, 326 
NLRB 928 (1998), review denied sub nom. 
Electrical Workers Local 702 v. NLRB,
 215 F.3d 11 (D.C. Cir. 
2000), cert. denied 531 U.S. 1051 (2000).  Thus, if an 
employer comes forward with 
evidence of legitimate and 
substantial business justifications for its conduct, then the 
General Counsel must prove antiunion motivation.  The 
judge found here, in sum, that the Respondent had not 

come forward with evidence of legitimate and substantial 
business justifications, but, even if it had, the General 
Counsel proved antiunion motivation.  We disagree on 

both counts. In 
American Ship
, above, the Supreme 
Court examined whether an 
employer commits an unfair 
labor practice when it locks out its employees during a 

labor dispute to bring economic pressure to bear in sup-
port of its bargaining position.  The Court there was con-
cerned with the status of the 
ﬁbargaining lockout,ﬂ id. at 
308, and it found that such a lockout did not ﬁfall into 
that category of cases arisin
g under [Section] 8(a)(3) in 
which the Board may truncate its inquiry into employer 

motivation.ﬂ  Id. at 312.  The Court expressly noted: ﬁthe 
Board itself has always recognized that certain ‚opera-
tive™ or ‚economic™ purposes would justify a lockout.ﬂ  

The Board™s error was its ruling that ﬁonly these pur-
poses will remove a lockout from the ambit of [Section] 
8(a)(3).ﬂ  Id. at 313.  In reviewing those classes of lock-
outs that the Board had historically exempted from pro-
scription, the Court included lockouts ﬁto safeguard 

against . . . loss where there 
is reasonable ground for be-
lieving that a strike was threatened or imminent.ﬂ  Id. at 
307, quoting 
Quaker State Oil Refining Corp
., 121 
NLRB 334 (1958).  See also 
C-E Natco/C-E Invalco
, 272 
NLRB 502, 505Œ506 (1984); 
Link Belt Co.
, 26 NLRB 
227, 264 (1940). 
Here, the Respondent had reasonable grounds for be-
lieving that a strike was imminent.  Indeed, the Union 
had sent the Respondent two strike notices, indicating its 

plans to strike twice about 
1 week apart during the holi-
day season.  The Respondent cited continuity of patient 
care as its primary concern, an
d as the operative purpose, 
                                                                                            
 mit an unfair labor practice and are unprotected by the Act.  Thus, 
according to the Respondent, any allegation that it acted in reprisal of 
an unprotected activity must be dismissed as a matter of law.  Given 

our conclusions below, we find it unnecessary to pass on this alterna-
tive argument.   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 462 
for the lockout.  We conclude, contrary to the judge, that 
it was this operative purpose, rather than antiunion ani-
mus, that motivated the Respondent.  It is this operative 
purpose that provides the legitimate and substantial busi-

ness justification under 
Great Dane
.   More specifically, the Respondent announced the 
lockout on December 21.  At that time, it was faced with 

the prospect of a strike on December 22Œ24 and another 
strike on December 31 to January 2.  The Respondent, 
for the sake of its patients, needed a reliable supply of 

employees for the holiday period of December 22 to 
January 2.  The Respondent™s witnesses testified, based 
on their experience, that it would be difficult to recruit 
employees over the Christma
s/New Year™s holiday, in 
view of the traditional importance of this time as one to 

be shared with family and friends. The recruitment 
would be doubly difficult because the Respondent would 
need employees who would 
work for 2 days (December 
22Œ24), then be laid off for 6 days (December 25Œ31) 
and then work again for 2 days (January 1 and 2).  Thus, 
the Respondent decided to lock out its employees from 

December 22 to January 2.  Th
at would permit the hiring 
of temporary employees on an uninterrupted basis for the 
entire period. 
Our colleague argues that the Respondent did not 
prove
 that it would be unable to find qualified persons 
who would work from Decembe
r 22Œ24, and then return 
to work from December 31 to Ja
nuary 2.  That is, as our 
colleague would have it, the Respondent had to take its 
chances that qualified persons could be found for the 

erratic work schedule.  If they could not, the health of its 
patients would be jeopardized.  We disagree with our 
colleague.  We believe that it is enough that the Respon-
dent was 
reasonably concerned
 that it would not be able 
to find the requisite personnel.  That concern, for its 

business and its patients, was the substantial and legiti-
mate reason for its actions.
13 We recognize that, after th
e lockout was announced on 
December 21, the Union canceled its strike for December 
22Œ24.  However, the Respondent could reasonably be 
concerned that the ﬁ11th hourﬂ cancellation would not be 

true and effective.  Further, 
even if the cancellation were 
true and effective, replacements had already been hired.  
Indeed, the record shows that about 30 provisional hires 

were already sleeping in the hospital.  Finally, the Re-
spondent was still faced with 
a strike for December 31.  
Thus, rather than gamble with patient care, it stuck to its 

lockout plan. 
                                                          
 13 We agree with our colleague that, under 
ConAgra, Inc.
, 321 
NLRB 944 (1996), an employer must adduce evidence to support its 
concern.  In the instant case, there is unrebutted testimony supporting 
the concern.   We recognize that the Board does not apply different 
standards with respect to 
lockouts merely because a 
health care facility is involved.  
Hospital Episcopal San 
Lucas
, 319 NLRB 54 (1995).  Here, however, we believe 
that the Respondent had legitimate operative concerns.  
Specifically, we note that: 
 The intended strikes were massive, covering 
about 500 employees, 
 40Œ50 strike replacements were already in 
place, spending the night in the hospital, by 
the time the Union canceled the strike,
14  The Respondent was concerned that, if it sent 
the replacements home, it might not be able to 
fully staff the morning shift, the most critical 

shift of the day. 
 The Respondent feared that, if it canceled the 
strike replacements for the first strike, they 

would not show up for the second strike 
(which had not been canceled). 
 Upon being notified of the strikes, Colón 
had met with the Chief of Staff and their 
primary concern was the difficulty of re-
cruiting personnel during holidays. 
 The judge relied on
 the fact that, rather than call em-
ployees and tell them to report for work, the Respondent 
called employees and told them not to report.  However, 
this conduct is in fact what a lockout is, and we have 

found the lockout to be lawful.   
We thus reject the judge™s 
conclusion that the Respon-
dent failed to present evidence of legitimate and substan-

tial business justifications for locking out its employees.  
We further reject the judge™s alternative finding that, in 
any event, the General Counsel had proved animus 

against protected union activity.  Even in the context of 
the other violations, we are persuaded that the motivation 
behind the lockout in this case was operational, not dis-

criminatory.
15                                                            
 14 Moreover, the Union™s 11th-hour cancellation put the Respondent 
in an untenable positionŠif it did not go through with the lockout, it 
would either have to bear the 
added expense of paying both the 
unit employees and the replacements, or not pay the replacements, who 

would then be unlikely to remain available to cover the second strike 

because it, too, might be canceled.  While the Union™s tactic might not 
be unlawful, the Respondent was entitled to implement the lockout in 
response to it. 
15 See, e.g., 
Central Illinois Public Service Co.,
 above.  There, the 
Board adopted the judge™s findings 
that the employer violated Sec. 
8(a)(3) (by discontinuing health insu
rance benefits), and Sec. 8(a)(5) 
(by failing to provide information), 
but the majority declined to infer 
from these violations that the lo
ckout was unlawfully motivated and 
was for the purpose of evading its duty to bargain.   
 SOCIEDAD ESPAÑOLA DE AUXILIO MUTUO Y BENEFICENCIA DE P
. R. 463
Our colleague asserts that Román™s reference to the 
Union as the cause of the lo
ckout, set forth above, is 
proof that the lockout was motivated by antiunion ani-
mus.  We disagree.  It was 
the Union™s threat to strike 
that was the cause of the lockout.  But for the Union™s 
threat, there would not have been a lockout.  Thus, it was 
not unreasonableŠindeed, it was truthfulŠfor Román to 

blame the Union for the lockout.  Further, Román was 
not the decisionmakerŠColón was.  Colón never cited 
reprisal against the Union among any of the factors mo-

tivating his decision to conduct a lockout.  For similar 
reasons, we conclude that Román™s statement was not 
unlawful under Section 8(a)(1).    
Our colleague asserts that Ro
mero said that the lockout 
was ﬁintended to punish the Union.ﬂ  The testimony is 

different.  Both General Coun
sel witnesses testified that 
Romero™s focus was on distinguishing between the Un-
ion and the employees as the cau
se of the lockout.  Inas-
much as the Union had called the two successive strikes 
and inasmuch as the planned 
strikes caused the lockout, 
Romero™s words were accurate.  Further, as noted, Ro-

mero was not the decisionmaker.  In sum, Romero™s 
words are far too slim a reed upon which to premise a 
conclusion that the lockout was unlawfully motivated.  

Rather, as discussed above, all of the other evidence 
shows that the lockout was a legitimate response to the 
planned strikes. 
ORDER The Respondent, Sociedad Española de Auxilio Mutuo 
y Beneficencia de P.R. a/k/a Hospital Español Auxilio 

Mutuo de Puerto Rico, Inc., Hato Rey, Puerto Rico, its 
officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Subcontracting out bargaining unit work without 
first notifying the Union about its decision, and affording 

it an opportunity to bargain ov
er the decision and its ef-
fect on bargaining unit employees. 
(b) Discharging, or otherwise discriminating against, 
employee Elsa Romero or any other employee for sup-
porting ULEES, or any other union. 
(c) Interfering with employ
ees™ Section 7 rights by 
prohibiting them from distributing union literature during 
nonworktime in the hospital cafeteria, and by sponsoring, 
supporting, or encouraging unit employees to file a de-

certification petition.  
(d) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Discontinue subcontracting its X-ray technician 
unit work to GK Professional 
Services and its respiratory 
therapy unit work to Respicar
e, and on request, bargain 
with ULEES over any decision to subcontract out bar-
gaining unit work and its effect on unit employees. 
(b) Within 14 days from the date of this Order, offer 
Elsa Romero full reinstatement to her former job, or, if 
that job no longer exists, to a substantially equivalent 
position, without prejudice to her seniority or any other 

rights or privileges previously enjoyed. 
(c) Make Elsa Romero whole for any loss of earnings 
and benefits suffered by her as a result of her unlawful 

discharge, with interest, in the manner set forth in the 
remedy section of the judge™s decision. 
(d) Within 14 days from the date of this Order, remove 
from its files any reference to Romero™s unlawful dis-
charge and within 3 days thereafter notify her in writing 

that this has been done and that the discharge will not be 
used against her in any way. 
(e) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-

cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 
electronic copy of such records if stored in electronic 

form, necessary to analyze the amount of backpay due 
under the terms of this Order. 
(f) Within 14 days after service by the Region, post at 
its facility in San Juan, Puerto Rico, in English and Span-
ish, copies of the attached notice marked ﬁAppendix.ﬂ
16  Copies of the notice, on forms provided by the Regional 

Director for Region 24, after being signed by the Re-
spondent™s authorized represen
tative, shall be posted by 
the Respondent immediately upon receipt and maintained 
for 60 consecutive days in conspicuous places including 
all places where notices to employees are customarily 

posted.  Reasonable steps shall be taken by the Respon-
dent to ensure that the notices
 are not altered, defaced, or 
covered by any other material.  In the event that, during 

the pendency of these proceedings, the Respondent has 
gone out of business or clos
ed the facility involved in 
these proceedings, the Respondent shall duplicate and 

mail, at its own expense, a copy of the notice to all cur-
rent employees and former employees employed by the 
Respondent at any time since June 30, 1998. 
(g) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-

                                                          
 16 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 464 
testing to the steps that the Respondent has taken to 
comply. 
 MEMBER 
LIEBMAN
, dissenting in part. 
Contrary to the majority™s opinion, the evidence 
clearly supports the 
judge™s finding that the Respondent 
employer locked out its employees to punish the Union 

for calling a lawful strike, just as the employer™s human 
resources director told employ
ees (a statement that itself 
violated the Act).
1  It was the Respondent™s burden to 
establish legitimate and substantial business justifications 
for the lockout: here, the claimed difficulty in finding 
replacement workers.  But on
 that score my colleagues 
simply give the Respondent a free pass, accepting a ra-
tionale without demanding proof, under circumstances 

that reveal the Resp
ondent™s true motive. 
I. Only a brief summary of the facts is necessary:  The 
Union notified the Respondent that it would conduct 
work stoppages on December 22Œ24 and on December 
31 to January 2 to protest unfair labor practices.  In re-

sponse, the Respondent decided to lock out employees 
on December 24Œ30Ši.e., between the two planned 
strikesŠassertedly to make it easier to recruit replace-

ments workers, who would thus have a continuous period 
of employment.  The Union learned of the planned lock-
out on December 21, the day before its first planned 

work stoppage, and promptly advised the Respondent 
that it was canceling the strike. 
In response, the Respondent did not call off the lock-
out.  Instead, it advanced the lockout to the next morn-
ing, to coincide with what would have been the com-
mencement of the strike.  Employees were called and 
told not to report to work; those employees who reported 
to work were sent away.  The Respondent™s human re-

sources director, Maria Román,
 told employees that the 
lockout was not directed at them, but was intended to 
punish the Union.  
II. There is no dispute as to the controlling legal princi-
ples here.  The Respondent was required to establish ﬁle-

gitimate and substantial business justificationsﬂ for the 
lockout; if the Respondent met its burden, then the Gen-
eral Counsel must prove antiunion motivation.  See gen-

erally NLRB v. Great Dane Trailers, 
388 U.S. 26 (1967).
  Reversing the judge, the majority finds that the Respon-
                                                          
 1 In all other respects, I agree with
 the majority, except that I would 
also find (in agreement with the judge) that the Respondent unlawfully 

solicited signatures for a decertification petition on the second occasion 
discussed in the majority opinion (the Soto/Rodriguez incident).   
dent has met its burden and that the General Counsel has 
failed to carry his.  I disagree on both points. 
First, the Respondent never 
proved 
that it would have 
had difficulty in finding replacement workers during the 

Union™s two planned strikes, as opposed to the single 
continuous period created by the lockout as originally 
planned.  As the judge found, the Respondent did not 

engage in any recruitment ef
forts at all before it suppos-
edly concluded that findi
ng replacement workers would 
be hard.  In the judge™s words, the conclusion was based 

on ﬁnothing more than supposition and conjecture.ﬂ  My 
colleagues say that it ﬁobviouslyﬂ would be difficult to 
recruit employees who would work the two strike peri-
ods.  But, as the judge correctly observed, it is no less 
plausible to believe that temporary workers might have 

been eager to supplement their regular weekly income by 
accepting the two limited assignm
ents.  In the absence of 
evidence on this point, then, 
the Respondent can hardly 
be found to have carried its burden.  Articulating a plau-
sible reason for a lockout is
 not enough.  See, e.g., 
Con-Agra, Inc.
, 321 NLRB 944, 963 (1996), enf. denied on 
other grounds 117 F.3d 1435 (D.C. Cir. 1997) (rejecting 
employer™s claim that lockout was justified to prevent 
sabotage by employees where employer failed to adduce 

any evidence substantiating its concern).
2 Second, even if the Respondent had met its burden, the 
judge correctly found that the lockout was motivated by 

antiunion animus, not business justifications.  The ad-
mission by Human Resources Director Román that the 
lockout was intended to punish the Union is damning,
3                                                           
 2 Contrary to my colleagues™ suggestion, I am not arguing that the 
Respondent had ﬁto take its chances 
that qualified persons could be 
found for the erratic work schedule.ﬂ  My argument is simply that the 
Respondent had to produce some obj
ective evidenceŠe.g., a consulta-
tion with a placement serviceŠto substantiate its self-serving claim 
that it would have had difficulty staffing the hospital during the sepa-
rate strike periods.  The majority 
cites the testimony of the Respon-
dent™s witnesses, which it describes 
as ﬁbased on their experience.ﬂ  I 
share the judge™s contrasting view, 
that the testimony reflected ﬁsuppo-
sition and conjecture.ﬂ
 3 The majority claims ﬁthe testimony is different.ﬂ  It is not.  The 
credited testimony of employee Cintrón 
is that Román told Cintrón and 
her coworkers that the lockout was a 
ﬁreprisalﬂ (meaning ﬁa retaliatory 
act,ﬂ Merriam-Webster™s Collegiate Dictionary 993 (10th ed. 1999)) 
against the Union.  The credited te
stimony of employee Reyes too was 
that Román said the lockout was directed at the Union.  Thus, the ma-

jority gets it wrong when it says th
at, because the Union™s calling of the 
strike prompted the lockout, ﬁit was not unreasonable for Román to 
blame the Union for the lockout.ﬂ  Given Cintrón™s and Reyes™s cred-

ited testimony, it is clear that Romá
n did not ﬁblame the Union for the 
lockoutﬂ in the sense that my colleagues suggest; that is, she did not 
state that it was a defensive measure necessitated by the Union™s ac-

tions.  Román™s statement gave no 
indication that the Respondent™s 
purported interest in patient careŠwh
ich the majority mistakenly ac-
cepts as trueŠwas the reason for the lockout.  Rather, Román™s state-

ment made clear to the employees that the lockout was a retaliatory act 
 SOCIEDAD ESPAÑOLA DE AUXILIO MUTUO Y BENEFICENCIA DE P
. R. 465
especially in light of the Respondent™s additional unlaw-
ful conduct.  The Respondent had just recently fired a 
leading union activist, Elsa Romero, because of her un-
ion activity and the lockout was followed by the Respon-

dent™s unlawful solicitation of
 employees to decertify the 
Union. 
My colleagues point out that Hospital Administrator 
Ivan Colón, not Román, actually made the decision to 
lock out the employees.  That
 may be so, but the circum-
stances warrant an inference that Román™s statement 

revealed the true basis for the decision.  Román was per-
sonally involved in the decisionmaking process, partici-
pating in the meetings at which Colón discussed the 
lockout with the executive bo
ard.  Moreover, Colón re-
lied on Román to craft the letter to the Union notifying it 

of the lockout.  
Last, it is telling that the Respondent advanced the 
lockout to the morning of December 22 
after
 it learned 
that the Union had canceled the strike planned for that 
morning.  The cancellation el
iminated the Respondent™s 
asserted concern over staffing the two holiday periods.  

But rather than take advantage of this opportunity to 
have its regular work force attend to patientsŠwhich 
would have ensured the continuity of patient careŠthe 

Respondent decided to take its chances with unfamiliar 
replacement workers.  To my mind, this further confirms 
that the Respondent™s first priority here was not patient 

care, but retaliating against the Union and the employees.  
For all of these reasons, I would affirm the judge™s 
finding that the Respondent™s lockout violated Section 

8(a)(3) of the Act. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and has ordered us to post and obey 

this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist any union 

Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
                                                                                            
 against the Union for engaging in lawful strike activity.  And whatever 
the Respondent™s actual motives, employees could reasonably interpret 
Román™s statement as evidence of unlawful antiunion animus, which is 

why I would find (contrary to the ma
jority) that the statement inde-
pendently violated Sec. 8(a)(1). 
  Choose not to engage in any of these protected 
activities. 
 WE WILL NOT
 refuse to bargain collectively with the 
ULEES by unilaterally subcontracting bargaining unit 
work. 
WE WILL NOT
 sponsor, support, and encourage the fil-
ing of a decertification petition. 
WE WILL NOT
 discharge employee Elsa Romero or any 
other employee because of her support for and activities 

on behalf of ULEES. 
WE WILL NOT
 interfere with our employees™ right to 
engage in protected concerted activities in the nonpatient 
care areas of our facility by refusing to allow them to 
distribute ULEES or other union literature in our hospital 

cafeteria during their nonwork hours, and by sponsoring, 
supporting, or encouraging th
em to file a decertification 
petition.  
WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL discontinue subcontracting bargaining unit 
work to GK Professional Se
rvices and Respicare, and 
WE WILL 
notify and, on request, bargain with ULEES over 
any decision to subcontract out bargaining unit work, and 
over the effects of such decision on unit employees. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer Elsa Romero full reinstatement to her former 
job or, if that job no longer exists, to a substantially 
equivalent position, without prejudice to her seniority or 

any other rights or privileges previously enjoyed. 
WE WILL
 make Elsa Romero whole for any loss of 
earnings and benefits suffered by her as a result of her 
unlawful discharge, with interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-
ful discharge of Elsa Romero, and 
WE WILL
, within 3 
days thereafter, notify her in
 writing that this has been 
done and that the discharge will not be used against her 
in any way. 
 SOCIEDAD ESPAÑOLA 
DE AUXILIO 
MUTUO Y BENEFICENCIA 
DE P.R.
 A/K/A
 HOSPITAL 
ESPAÑOL AUXILIO 
MUTUO DE PUERTO RICO  Ismael Rodriguez, Esq., for the General Counsel.
 Julio I. Lugo Muñoz 
and Angel Muñoz Noyas, Esqs.,
 for the 
Respondent. Harold Hopkins, Esq., for the Charging Party
.  DECISION STATEMENT OF THE 
CASE GEORGE ALEMÁN
, Administrative Law Judge.  A hearing in 
this matter was held in Hato Rey, Puerto Rico, on October 10Œ
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 466 
13 and 24Œ26, 2000, pursuant to various charges filed by Uni-
dad Laboral de Enfermeras (o
s) y Empleados de la Salud 
(ULEES or the Union), and issuance of a fifth consolidated 
amended complaint by the Regional Director for Region 24 of 
the National Labor Relations Board (the Board) on December 
10, 1999, alleging that the Res
pondent, Sociedad Española de 
Auxilio Mutuo y Beneficencia de P.R. a/k/a Hospital Español 
Auxilio Mutuo de Puerto Rico, Inc. (the Respondent or the 
Hospital), had violated Section 8(a)(1), (3), and (5) of the Na-
tional Labor Relations Act (the Act).  
Specifically, the complaint alle
ges that the Respondent vio-
lated Section 8(a)(1) by disparat
ely enforcing since on or about 
January 1, 1998,
1 a no-solicitation/no-distribution policy 
against its unionized employees, by telling employees it was 
locking them out in retaliation for their union activities, and by 
seeking to have employees decertify the Union.  It further al-
leges that the Respondent violated Section 8(a)(3) and (1) by 
discharging employee Elsa Romero on October 26 for her un-
ion activities, and locking out unit employees from December 
22Œ31, and violated Section 8(a)(5) and (1) by, on or about July 
1, 1998, subcontracting out ba
rgaining unit work being per-
formed by its radiol
ogy technicians, and 
subcontracting out on 
or around December 18, 1998, bargaining unit work performed 
by its respiratory therapy and op
erating room technicians, with-
out prior notice to the Union and without affording it an oppor-
tunity to bargain over the subc
ontracting decisions or over the 
effects of these changes on unit employees.
2  By answer dated 
December 23, 1999, the Respondent denied engaging in any 
unlawful conduct.   
All parties at the hearing were afforded full opportunity to 
call and examine witnesses, to submit oral as well as written 
evidence,
3 and to argue orally on the record.  On the entire 
record, including my observation of the demeanor of the wit-
nesses, and after considering th
e briefs filed by the General 
Counsel, the Respondent, and the Charging Party, I make the 
following FINDINGS OF FACT
 I. JURISDICTION
 The Respondent, a Puerto Rico co
rporation, is a health care 
institution located in San Juan, Puerto Rico, where it is engaged 
                                                          
 1 All dates herein are in 1998,
 unless otherwise indicated. 
2 The parties stipulated at the h
earing that pursuant to a settlement 
agreement entered into by the parties on September 29, 2000, the fol-
lowing complaint allegations have b
een settled and, consequently, are 
not before me for resolution: pars. 10(a)Œ(b); and 11(a)Œ(d); the provi-

sion in par. 11(e) alleging the unlawful subcontracting of escort em-
ployee™s services (escoltas) to G.K.
 Professional Services; par. (g); 
pars. 12 and 13; and c
onclusionary par. 18
. 3 Documents offered into evidence ar
e identified as GC Exh. for a 
General Counsel exhibit, CP Exh. for a Charging Party exhibit, or R 
Exh. for a Respondent exhibit, follo
wed by the designated exhibit num-
ber.  Where translation of documents were required, the original Span-
ish language document is identifie
d by the letter ﬁ(a)ﬂ following the 
exhibit number, and the English transl
ation by the letter ﬁ(b)ﬂ after the 
exhibit number.  Reference to testimon
y at the hearing is identified by 
the transcript volume number followed by the appropriate page or 
pages. 
in the business of providing acute inpatient and outpatient 
medical and professional care services.  During the year pre-
ceding issuance of the complaint, a representative period, the 
Respondent, in the course and 
conduct of its business opera-
tions, derived gross revenues 
in excess of $250,000, and pur-
chased and received goods and products valued in excess of 
$50,000 directly from suppliers 
located outside the Common-
wealth of Puerto Rico.  The Re
spondent admits, and I find, that 
it is an employer engaged in commerce within the meaning of 
Section 2(2), (6), and (7) of the Act, and a health care institu-
tion within the meaning of Secti
on 2(14) of the Act.  The Re-
spondent further admits, and I fi
nd, that the ULEES is a labor 
organization within the meaning of Section 2(5) of the Act.  
II. ALLEGED UNFAIR LABOR PRACTICES
 A. Background 1. ULEES™ representative status 
For years, ULEES has been the exclusive certified bargain-
ing representative of Respondent
™s employees in various bar-
gaining units.4 Thus, on October 11, 1977, ULEES was certi-
fied by the Board as the exclusive bargaining representative of 
Respondent™s registered (gradua
te) nurses (RNs).  On Decem-
ber 15, 1994, a Board election was held in Case 4ŒRCŒ7677, 
among three different groups of em
ployees, identified as units 
A, B, and C.  Following the el
ection, the Respondent filed ob-
jections which were finally resolved by the Board on January 
15, 1997, resulting in ULEES being certified as the exclusive 
bargaining representative of empl
oyees in unit C (J. Exh. 3).  
On December 31, 1997, ULEES wa
s certified as the exclusive 
bargaining representative of employees in unit A.
5  Sometime 
                                                          
 4 The Respondent also has a collective-bargaining relationship with 
the Seafarers International Union (S
IU), which represents the Hospi-
tal™s practical nurses. 
5 Unit A includes the following employees:  
All receptionists, orderlies (escoltas)
, ward clerks, office clerks, data 
entry operators, telemetry technicians, dialysis reuse technicians, or-
thopedic technicians, medical record 
technicians, supply technicians, 
registration clerks, EKG technicians, X-ray transcribers, telephone op-

erators, general assistants, utilizat
ion messengers, pharmacy cashiers, 
communications technicians, and cast 
technicians, all officers in the 
hemodialysis, emergency room, pur
chasing, admissions, and utiliza-
tion departments; and all secretaries in the respiratory therapy, renal 
transplant, operating room, emergency room, purchasing, social work, 
medical education, medicine, and utilization departments, employed 

by the Employer at its hospital loca
ted in Hato Rey, Puerto Rico; but 
excluding, all other employees, physicians, professional employees, 
registered nurses, licensed practical 
nurses, nurses™ aides, maintenance 
employees, the office clerks and s
ecretaries in the human resources, 
administration, payroll, medical faculty, nursing central office, and 
HMO departments, guards and supervisors as defined in the Act. 
Unit C includes the following: All technical employees employed by the Employer at its Hospital lo-
cated at Hato Rey, Puerto Rico, in
cluding respiratory therapists, respi-
ratory therapist technicians, angiography technicians, medical emer-

gency technicians, radiology technicians, assistant pharmacists (aux-
iliar de farmacia), physical therapy assistants, and operating room 
technicians, excluding all other 
employees, registered nurses, li-
censed practical nurses, nurses™ aides, maintenance employees, 
the employees included in unit A and unit B, the office clerks in hu-
 SOCIEDAD ESPAÑOLA DE AUXILIO MUTUO Y BENEFICENCIA DE P
. R. 467
in early to mid-1998, the parties 
entered into contract negotia-
tions.   
2. The subcontracting of unit work  
The complaint, as noted, alleges that the Respondent violated 
Section 8(a)(5) and (1) by failing and refusing to bargain with 
the Union over its decisions to subcontract out unit work regu-
larly performed by X-ray technicians and respiratory therapists.  
The Respondent claims that its 
subcontracting decisions were 
consistent was an established pa
st practice and not unlawful. 
The record reflects that the 
Respondent has long maintained 
its own staff of X-ray technician
s. The parties stipulated, and 
documentary evidence shows, that beginning August 1, 1996, 
and while its objections to the election in Case 4ŒRCŒ7677 
were still pending before the 
Board, the Respondent subcon-
tracted a portion of its X-ray technician™s unit work to GK Pro-
fessional Services (IV:554Œ555; 565Œ566).  The subcontracting 
agreement, received into evidence as J. Exh. 2, shows that the 
subcontracting agreement between Respondent and GK Profes-
sional Services was entered in
to October 29, 1996, but was 
effective from August 1, 1996, to July 31, 1997.  Under that 
agreement, the contract X-ray technicians furnished by GK 
Professional Services were to perform the X-ray services dur-
ing the midnight or ﬁgraveyardﬂ 
(11 p.m.Œ7 a.m.) shift, week-
ends, and holidays. (J. Exh. 2.)  The parties stipulated that this 
agreement remained in full fo
rce and effect until August 1, 
1998, at which time they entered into a new contract for the 
period August 1, 1998, to December 31, 1999, after which the 
parties renewed their contract 
covering a period from January 1 
to December 31, 2000.  (I:49Œ50.)  The X-ray services during 
other shifts at the Hospital continued to be provided by Re-
spondent™s own X-ray 
technicians.    
The parties also stipulated th
at on June 30, 1998, the Re-
spondent contracted with Corporacíon de Tecnología Cardio-
Pulmonar (CTC), to perform respiratory therapy unit work at 
the Hospital for a period beginning May 1, 1998,
6 and ending 
April 30, 1999, and that, on Decem
ber 18, 1998, it contracted 
with Respicare to perform the same work from December 18, 
1998, to January 30, 1999.  On 
March 28, 2000, it entered into 
a new agreement with Respicare effective from January 1 
through December 31, 2000. (I:51.)  The Respondent admitted 
by stipulation that it did not 
notify or afford ULEES an oppor-
tunity to bargain over its 1996 decision to subcontract X-ray 
technician unit work to GK Prof
essional Services, over its June 
1998 decision to subcontract respiratory therapy unit work to 
CTC, and over its December 1998 decision to subcontract the 
same work to Respicare.
7  (I:54Œ56.) 
                                                                                            
 man resources, administration, payroll, medical faculty, nursing cen-
tral office, and HMO departments, guards, and supervisors as defined 
in the Act.  
6 While the CTC contract was retroactive to May 1, the record does 
not reveal whether the Respondent 
in fact began subcontracting out 
respiratory therapy unit work on May 1.  
7 Included in the stipulation about the Respondent™s refusal to notify 
and bargain with ULEES over its 
subcontracting decisions was the 
understanding, conveyed in a Janu
ary 31, 2000 letter from Respon-
dent™s attorney to ULEES Executive Director Radamés Quiñones that 
the Respondent was henceforth willi
ng to negotiate and reach some 
Notwithstanding the parties™ s
tipulation that the Respondent 
began subcontracting out some of the bargaining unit work 
generally performed by X-ray technicians and respiratory 
therapists in 1996 and 1998, respectively, respiratory care unit 
manager and, admitted, Supervisor Carmen Martínez testified 
that the Hospital™s practice of subcontracting out respiratory 
therapy services dated back to before 1982, when she first be-
gan working for Respondent.  She 
further claimed that in 1993, 
while serving as a supervisor in the respiratory care unit, the 
respiratory therapy work had been 
contracted to an outside firm 
for a 6- to 7-month period. (V:667.)  Martínez™ testimony, 
above, is found not to be credible 
as it is inconsistent with the 
parties™ stipulation as to when
 the subcontracting actually be-
gan, and as no evidence, such as
 copies of prior contractual 
arrangements, or the alleged 1993 contract alluded to by 
Martínez, was produced to corroborate the latter™s claims.  
Clearly, if the Respondent had had a practice of subcontracting 
out the X-ray technicians™ unit work prior to 1996, or the respi-
ratory therapists work prior 
to May 1998, it would have, I am 
convinced, produced copies of all such agreements or some 
other credible evidence to support Martínez™ above claim, or, at 
a minimum, provided the identity
 of the alleged prior subcon-
tractors.  The Respondent produced no such evidence.  Nor, 
indeed, did it so much as contend during the course of entering 
into its stipulations that the ag
reements entered into with GK 
Professional Services in 1996,
 and CTC in June 1998, was 
consistent with established past practices.   
Human Resources Director Ma
ria Román began working for 
Respondent in June 1998.  She te
stified that her duties at the 
Hospital included the recruitment and hiring of professional 
employees, and that the Hospital oftentimes has difficulty re-
cruiting the personnel, more partic
ularly registered nurses, res-
piratory therapists, physical therapists, and X-ray technicians, 
needed to adequately staff the facility, and when this occurs the 
Hospital will often hire per diem or contract employees to meet 
its demand.
8  She claims that the Hospital had always, even 
before her arrival in June 1998, 
used per diem or contract em-
ployees to meet its staffing requ
irements, and that she became 
                                                                                            
 kind of agreement with the Union.  
Nothing in that letter negates Re-
spondent™s admission that it did not notify or offer to bargain with 
ULEES over its subcontracting decisions.  Further, even if the January 
2000 letter can, by some stretch of the imagination, be viewed as ex-

pressing a willingness on the Responde
nt™s part to bargain over its 
subcontracting decisions, it would not 
alter the fact that the Respondent 
never notified or bargained with 
ULEES about its 1996 and 1998 sub-
contracting decisions.  A willingness 
to talk about such decisions after 
their unilateral implementation amo
unts to nothing more than a fait 
accompli and does not equate to 
bargaining over such decisions.  
Puerto Rico Telephone Co.
, 149 NLRB 950, 964 (1964). 
8 The evidence does show that the Respondent had been hiring per 
diem employees to do respiratory therapy work prior to May 1998.  

Thus, alleged discriminatee Elsa Rome
ro testified that she began work-
ing as a per diem respiratory therapist in 1993, and subsequently be-
came a full-time staff employee in 1995.  Martínez testified in similar 

fashion regarding Romero™s employme
nt history.  (V:670Œ671.).  Ro-
mero™s and Martínez™ testimony, however, suggest that Romero was 
hired directly as a per diem employ
ee through her own efforts, and not 
pursuant to some contractual arra
ngement the Respondent may have 
had with an outside firm.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 468 
aware of this practice from doc
uments she purportedly had 
access to as human resources director.  Román™s latter claim 
finds some support in the record.  Thus, Romero™s and 
Martínez™ testimony clearly shows that per diem employees 
were being used as far back 
as 1993.  Román™s further claim 
that the Respondent had been contracting out X-ray and respira-
tory therapy services before her arrival in June 1998 is also 
factually accurate, for the contracting out of X-ray technician 
work, as stated, began in 1996 when Respondent entered into 
its agreement with GK Professional Services, while the con-
tracting out of respiratory ther
apy services, under Respondent™s 
agreement with CTC, began in
 May 1998, before Román began 
working for Respondent in June 
1998.  Román, however, never 
testified to knowing whether the 
contracting out of X-ray tech-
nician and respiratory therapy unit work which she described 
the Respondent was engaging in pr
ior to her arrival were prac-
tices which the Respondent had b
een following long before it 
entered into its 1996 agreement 
with GK Professional Services, 
and its 1998 agreement with CTC.   
Enid Donhert, manager of Respondent™s neurology and 
magnetic resonance department, 
testified that the Respondent 
was contracting out the X-ray unit work in July 1996, before 
entering into the subcontracting agreement with GK Profes-
sional Services, and that the Re
spondent has always used per 
diem or contract employees to
 do some of the X-ray techni-
cians™ unit work.  I place no credence in Donhert™s testimony.  
Thus, her claim that the Responden
t had been using per diem or 
contract employees since at leas
t July 1996, conflicts with the 
parties™ stipulation that the s
ubcontracting of X-ray technicians 
began in August 1996, under Res
pondent™s agreement with GK 
Professional Services.  Further,
 her claim that the Respondent 
has always used per diem or 
contract employees to do X-ray 
technician work is simply too 
ambiguous to be entitled to any 
weight.  Clearly, the Respondent, as discussed, has been sub-
contracting out X-ray technici
an unit work since August 1996, 
under its GK Professional Services
 contract.  Thus, Donhert 
would not have been wrong if her testimony was intended to 
reflect what the Respondent has 
been doing since August 1996.  
If, however, Donhert intended her remark to mean that the Re-
spondent™s practice of using per 
diem or contract employees 
had been in existence prior to August 1996, then her claim 
would be untenable as it would be 
inconsistent with the parties™ 
stipulation and would, moreover,
 be devoid of any factual sup-
port.  Accordingly, I give no weight to Donhert™s above testi-
mony.  
In sum, I reject as not credible Martínez™ testimony that the 
Hospital™s practice of subcontracting out respiratory therapy 
unit work dates back to 1982, and Donhert™s claim that the 
Respondent was already subcontr
acting out the X-ray techni-
cians™ unit work before entering into its 1996 contract with GK 
Professional Services.  As not
ed, Román in her testimony 
makes no such claim.  I find, instead, that, as stipulated to by 
the parties, the practice of subc
ontracting out respiratory ther-
apy unit work began in 1998, when Respondent contracted with 
CTC to provide such services beginning May 1998, and that the 
practice of contracting out the X-ray technician unit work be-
gan in August 1996, when the Re
spondent first contracted with 
GK Professional Services.  Discussion 
In support of the refusal-to-bargain allegation, the General 
Counsel argues that the Responde
nt™s decisions to subcontract 
out the X-ray technicians™ and re
spiratory therapists™ unit work 
were mandatory subjects of ba
rgaining requiring the Respon-
dent to first notify the Union and afford it an opportunity to 
bargain over the decisions before 
implementing them.  I agree.   
An employer™s obligation to ba
rgain arises on the date a ma-
jority of employees in a bargaining unit selects the union as 
their representative.  
Gulf States Mfrs., 
261 NLRB 852, 863 
(1982).  Here, a majority of the Respondent™s employees in 
units A and C expressed their support for ULEES in the elec-

tion conducted by the Board in December 1994.  Although the 
Respondent thereafter filed objections to the election, the Board 
has held that, absent compelling economic considerations for 
doing so, an employer acts as its peril in making changes in 
terms and conditions of employment during the period that 
objections to an election are 
pending and the final determina-tion has not yet been made.
9  See, e.g., 
Flambeau Airmold 
Corp., 334 NLRB 165 (2001); 
Ebenezer Rail Car Services, 
333 
NLRB 167, 172 (2001); and 
Kentucky Fried Chicken
, 278 
NLRB 576, 579 (1986), citing 
Mike O™Connor Chevrolet Co.
, 209 NLRB 701, 703 (1974), enf. denied on other grounds 512 
F.2d 684 (8th Cir. 1975). 
Here, the Respondent, unilatera
lly by its own admission, and 
while its election objections were still pending before the 
Board, first began subcontracting out bargaining unit work in 
1996, when it contracted with 
GK Professional Services for X-
ray technicians, and in 1998, when
 it renewed its contract with 
GK Professional Services, and th
en began subcontracting out 
respiratory therapy unit work first to CTC, and then 
Respicare.
10  An employer™s decision to subcontract out bar-
gaining unit work is a mandatory subject over which it must 
bargain if it involves nothing more than the substitution of one 
group of workers for another to perform the same work and 
does not constitute a change in 
the scope and direction of the 
enterprise.  
Torrington Industries, 307 NLRB 809 (1992); see 
also 
Overnite Transportation Co.
, 330 NLRB 1275 (2000); Acme Die Casting
, 315 NLRB 202 (1994). The Respondent does not contend, nor is there any evidence to show, that the 
above subcontracting decisions involved, or resulted in, a 
change in the nature, scope, or
 direction of its operations.  
Rather, the Respondent claims onl
y that its subcontracting deci-
                                                          
 9 Where the final determination of the objections results in the certi-
fication of a representative, the Board has held the employer to have 
violated Sec. 8(a)(5) and (1) for ha
ving made such unilateral changes. 
Mike O™Connor Chevrolet Co
., supra at 703.  Such changes, the Board 
explained in Mike O™Connor
 Chevrolet, have the effect of bypassing, 
undercutting, and undermining the union™
s status as the statutory repre-
sentative of the employees in the even
t a certification is issued. To hold 
otherwise would allow an employer to box the union in on future bar-
gaining positions by implementing 
changes of policy and practice dur-
ing the period when objections or determinative challenges to the elec-

tion are pending
. 10 Its 1998 subcontracting decisions, as noted, occurred after the 
Board had dismissed the Respondent™s objections to the election and 

certified ULEES as the exclusive ba
rgaining representative of Respon-
dent™s employees in units A and C.   
 SOCIEDAD ESPAÑOLA DE AUXILIO MUTUO Y BENEFICENCIA DE P
. R. 469
sions were prompted solely by its inability to recruit and hire 
the X-ray technicians and respiratory therapists needed to meet 
its staffing requirements.  A
ccordingly, the Respondent™s 1996 
and 1998 subcontracting decisions 
were mandatory subjects of 
bargaining.  
The Respondent, I find, has not demonstrated that it had 
compelling economic reasons for its unilateral subcontracting 
decisions. The only evidence of a possible economic motive 
cited by Respondent in support of
 its subcontracting decisions 
is Román™s testimony that on 
becoming human resources direc-
tor, she became aware that the 
Respondent was using per diem 
and contract X-ray technicians and respiratory therapists to help 
staff its facility because a general industry-wide shortage of 
such personnel made recruitmen
t and hiring of X-ray techni-
cians and respiratory therapists difficult.  While Román did so 
testify, she never stated that this purported inability to meet its 
regular hiring demands was the motivating factor behind the 
Respondent™s 1996 and 1998 decisi
ons to begin subcontracting 
out bargaining unit work.  Nor, for that matter, did she claim to 
know what, if anything, may have prompted the Respondent to 
enter into a subcontracting ag
reement in 1996 with GK Profes-
sional Services, or into a simila
r subcontracting arrangement in 
1998 first with CTC, and then with
 Respicare.  In fact, the one 
person who could have testified 
as to the underlying reasons for 
the subcontracting decisions wa
s Colón, whose name appears 
on the 1996 GK Professional Services and 1998 Respicare con-
tracts as the Hospital™s representative.
11  However, while he 
testified as to other matters, 
Colón was never questioned about 
and, consequently, pr
ovided no clue as to why the Respondent 
began subcontracting out X-ray 
technician unit work in 1996, 
and respiratory therapy unit work in 1998.  Accordingly, the 
record fails to show that the 
Respondent™s subcontracting deci-
sions were motivated by compel
ling economic cons
iderations.  The Respondent, however, contends that under 
Westing-house Electric Corp.
, 150 NLRB 1574 (1965), its subcontract-
ing of X-ray technician unit wo
rk to GK Professional Services 
beginning in 1996, and renewed in August 1998, and its May 
1998 subcontracting of respiratory therapy unit work to CTC, 
and subsequently to Respicare in December 1998, was privi-
leged because they were consiste
nt with a ﬁpre-existing practice 
and did not result in a significan
t detriment to the employees in 
the bargaining unit.ﬂ (R. Br. 35.)
  Its contention is without 
merit.  Under 
Westinghouse, supra, an employer™s failure to 
notify and bargain with a union over a decision to subcontract 
out bargaining unit work (or to assign such work to nonunit 
employees) does not violate Section 8(a)(5) and (1) if the em-
ployer can show that its decision (1) was motivated solely by 
economic considerations, (2) co
mported with its customary 
business operations, (3) did not vary significantly in kind or 
degree from an established past
 practice, (4) had no demonstra-
ble adverse impact on unit employees, and (5) was preceded by 
the union's having an opportunity to bargain over the decision.  
The Respondent has not met that burden here. 
Thus, the Respondent, as prev
iously discussed, has not 
shown that its 1996 and 1998 decisi
ons to partially subcontract 
out unit work performed by X-ray technicians and respiratory 
                                                          
 11 The CTC agreement was not 
produced at the hearing. 
therapists were motivated solely
 by economic considerations.  
Nor has it produced any credible evidence to show that its 1996 
and 1998 subcontracting decisions 
were consistent with its 
customary business operations and 
a mere continuation of past 
practices.  The only evidence of a past practice is Martínez™ 
discredited claim that the Res
pondent, since at least 1982, has 
been contracting out respiratory 
therapy unit work.  As to the 
subcontracting of X-ray 
technician work, no claim, credible or 
otherwise, was made by Martínez,
 or by any other witness for 
that matter, that the Respondent was subcontracting out the X-
ray technicians unit work prior to 1996.  Further, the Respon-
dent, as noted, admitted that it never notified or bargained with 
ULEES over its 1996 and 1998 subcont
racting decisions before 
implementing them.  Finally, th
at its subcontracting of unit 
work may not have resulted ﬁin 
a significant detriment to the 
employees in the bargaining uni
t,ﬂ as claimed by the Respon-
dent on brief (R. Br. 35), does not
 render its actions lawful, for 
the Board has held that an employer must bargain over a deci-
sion to subcontract out unit work even when the decision will 
have no discernible impact on
 bargaining unit employees.  
Suf-
field Academy
, 336 NLRB, supra at 1276; 
Overnight Transpor-
tation Co.
, 330 NLRB 659, 672 (2000).  Thus, assuming, ar-
guendo, that its decisions may no
t have adversely impacted on 
unit employees, the Respondent wa
s nevertheless not at liberty 
to bypass their collective-bargaining representative and to uni-
laterally implement said decisions.  For these reasons, the 
Board™s Westinghouse
 decision is found not to be controlling 
here.  Accordingly, having failed to 
show that it had a compelling 
economic reason for its 1998 unilate
ral decisions to subcontract 
out the X-ray technicians unit work to GK Professional Ser-
vices,
12 and respiratory therapy unit work first to CTC, and then 
to Respicare, without giving ULEES prior notice of and an 
opportunity to bargain over the decisions and their effect on 
unit employees, the Respondent, I 
find, violated Section 8(a)(5) 
and (1) of the Act, as alleged.
13                                                           
 12 With respect to the subcontractin
g of X-ray technician unit work, 
the complaint alleges only the Respondent™s August, 1998 decision 
with GK Professional Services to be unlawful, not its 1996 decision.  
See complaint par. 11(e), as amended at the hearing (GC Exh. 1[hhh]; 

I:19).   
13 The Respondent™s motion to dismiss as untimely under Sec. 10(b), 
the complaint allegation that its subcontracting of unit work to 

Respicare in December 1998, violated 
Sec. 8(a)(5) and (1), is denied. 
(See R. Exh. 3.)  While, as argued by the Respondent, no specific 
charge was filed in this case alleging the December 1998 subcontract-

ing of unit work to Respicare to be 
unlawful, this allegation is, in my 
view, ﬁclosely relatedﬂ to the time
ly-filed charge in Case 24ŒCAŒ8181 
alleging that the Respondent™s subcontracting of unit work to GK Pro-

fessional Services is unlawful.  
Nickles Bakery of Indiana
, 296 NLRB 
927 (1989), and 
Redd-I, Inc.
, 290 NLRB 1115 (1988).  Thus, both 
allegations involve the same section 
of the Act, e.g., Sec. 8(a)(5) and 
(1), and the same legal theory and conduct, e.g., refusal to bargain over 
the mandatory subject of subcontracting out of unit work.  Further, the 
Respondent™s defense to the Respicar
e allegation was the same as that 
raised with respect to the timely f
iled allegation, e.g., that its subcon-
tracting was consistent with a 
past practice and lawful under 
Westing-
house, supra.  For these reasons, I find 
that under the ﬁclosely relatedﬂ 
test set forth in 
Nickles Bakery
 and 
Redd-I
, supra, the allegation of 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 470 
3. The restriction on solicitation  
The General Counsel contends 
that the Respondent violated 
Section 8(a)(1) of the Act when, on February, 13,
14 it enforced 
its no-solicitation/no-distribution rule
15 against employee Ana 
Consuelo Melendez by prohibiting her from distributing union 
literature in its cafeteria.  While not questioning the facial va-
lidity of the rule, the General C
ounsel does contend that rule 28 
was disparately applied to prohi
bit union activities while allow-
ing nonunion activity to occur.  Support for the General Coun-
sel™s position came primarily from Melendez who, at the time 
of the hearing, held the position of union president.  
Melendez has been employed by Respondent for 25 years.  
She testified that in February 1998, as she entered the hospital 
cafeteria to take her lunchbreak, she met up with ULEES Rep-
resentative Jose Quiñones, w
ho was distributing union litera-
ture to other employees in the cafeteria.
16  Melendez claims that 
as she began assisting Quinones w
ith his solicitation and distri-
bution activities, a hospital secu
rity guard intervened and pre-
vented them from continuing their 
activities.  On February 25, 
the Respondent issued Melendez 
a letter, signed by Associate 
Administrator Sonia Jiménez, advising her 
that her February 
13, behavior had violated rule 15
 of its rules of conduct.  (See 
                                                                                            
 unlawful subcontracting in the timely filed charge in Case 24ŒCAŒ
8181 is sufficient to support the complaint allegation that the subcon-
tracting of unit work to Respicare was unlawful.   
14 A warning issued to Melendez on February 25, indicates that the 
incident occurred on February 13. (See R. Exh. 5b.)   
15 The no-solicitation/no-distribution 
rule, known as rule 28 (see (Jt. 
Exh. 10b), reads as follows: 
It is not permitted that employees solicit from another em-
ployee, patient, or visitor, at any time, either during or after his or 
her work hours, any funds or membership for any kind of organi-

zation or buy or engage themselves
 in the sale of goods and ser-
vices and/or distribute literature in areas strictly dedicated to the 
care of patients.  An area strictly used for the care of patients is 

defined as their rooms or any other place where they receive any 

kind of treatment, any hallways ad
jacent to said areas, the recep-
tion places of the patients™ floors th
at are used by them, and eleva-
tors and stairs that are frequently 
utilized to transport patients.  In 
those areas that are not strictly 
for care of patients, the employees 
cannot solicit funds or membership for any kind of organization, 
or distribute literature of any 
kind during their working hours.  
The term ﬁworking hoursﬂ does not 
include authorized rest peri-
ods, such as the time to have meals or of short duration, for 
snacks (coffeebreak).ﬂ 
The General Counsel took conflicting positions regarding the facial 
validity of rule 28.  Thus, the rule
 itself was not alleged in the com-
plaint to be unlawful on its face.  Rather, the complaint alleges only 

that it was disparately applied and enforced against Melendez.  Yet, at 
the hearing, the General Counsel asse
rted, for the first time and after 
having completed presentation of his 
case, that rule 28 is overly broad 
and presumptively unlawful (IV:547). 
 I make no finding regarding the 
facial validity of the rule as the General Counsel never sought to amend 
the complaint to include such an alle
gation, nor did he move to have the 
pleadings amended to conform to the proof presented in the case. 
16 Melendez initially described Quiñ
ones as a ﬁfellow workerﬂ dur-
ing direct examination.  However, she subsequently admitted on cross-

examination that Quiñones was not an employee of the Hospital. (Tr. 
380; 425.) 
R.   Exh.      6b.)
17  Specifically, the letter states that according 
to the information received by the Hospital, Melendez was on 
working hours when she ﬁinterfered with the security officers in 
the cafeteria and forced the ULEE
S representativeﬂ to return to 
the cafeteria.  It further states that her conduct during this inci-
dent demonstrated a ﬁlack of 
courtesy and consideration to-
wards the patients, employees, supe
rvisors, and visitors to the 
institution who were in the cafeteria, and that her behavior in 
raising her voice and addressing 
supervisors in an ﬁinappropri-
ate mannerﬂ was not the type of
 behavior which Hospital em-
ployees should be reflecting.  Notw
ithstanding what is stated in 
the letter, Melendez believes she was issued the warning letter 
because of her solicitation and distribution activities on behalf 
of ULEES.
18 Except for the February 25 letter, the Respondent produced 
no oral or other documentary evidence to contradict Melendez™ 
version of events, or to substan
tiate the assertions contained in 
the letter.  Jiménez, who issu
ed the warning letter, was not 
called to testify.  It is theref
ore not known if Jiménez witnessed 
the incident herself, or if the a
ssertions made by Jiménez in the 
letter were based on othe
r third-party information.
19  Similarly, 
none of the ﬁsecurity officersﬂ mentioned in the letter as having 
been involved in the incident testified, nor did any of the un-
named supervisors who, according to the letter, were purport-
edly treated in ﬁan inappropria
te mannerﬂ by Melendez that 
day.  Further, the Respondent did not produce any evidence, 
such as a timecard,
20 to corroborate the claim made by Jiménez 
in the February 25 letter that Melendez™ February 13 activities 
occurred during ﬁworking hours,ﬂ and not, as averred by 
Melendez, during her lunchbreak.
  In short, the Respondent 
here, as in the arbitration proceeding before the Puerto Rico 
Department of Labor, produced no evidence to support its 
claim that Melendez engaged in any misconduct on February 
13, to justify the warning.  Rather, according to Melendez, 
whose testimony I credit, the on
ly conduct engaged in by her 
on February 13, and which she further credibly testified Hospi-

tal security guards prevented her from doing, consisted of dis-
tributing ULEES literature in the Hospital cafeteria during her 
                                                          
 17 Rule 15 contains four separate pr
ovisions.  The letter does not cite 
which of the four provisions Melendez 
is alleged to have violated.   
18 The issuance of the February 25 warning letter is not alleged as a 
violation in the complaint.  Melendez, however, testified, and docu-

ments introduced into evidence as CP
 Exh. 8 show, that the warning 
issued to her was the subject of an 
arbitration proceeding before Puerto 
Rico™s Department of Labor™s Bure
au of Conciliation and Arbitration 
which found, on the basis of Respondent™s failure to produce any evi-
dence in support of the warning, that the warning had been unjustifiably 
issued, and directed its expungeme
nt from Melendez™ personnel file. 
(see secs. III, 35; CP Exh. 8b). 
19 Jiménez™ reference in her letter to
 ﬁthe information offered to usﬂ 
suggests that Jiménez did not have 
firsthand knowledge of what oc-
curred in the cafeteria on February 13.  Further, there is nothing in 
Melendez™ testimony or elsewhere in 
the record to indicate that Jiménez 
afforded Melendez an opportunity to present her side of the story be-

fore issuing her the written warning.  
20 The reference in the lette
r to Melendez™ failure to 
ﬁpunch out to 
take [her] half (1/2) hour meal brea
kﬂ (emphsis added) suggests that 
employees may have been required to
 clock in and out when taking 
their lunchbreak.  
 SOCIEDAD ESPAÑOLA DE AUXILIO MUTUO Y BENEFICENCIA DE P
. R. 471
lunch hour, conduct which the Respondent readily concedes 
was permitted under its rules.
21  The Respondent here has not 
shown, nor so much as contende
d, that its interference with 
Melendez™ distribution activity in
 what clearly is a nonpatient 
care area of the Hospital was necessary to prevent a disruption 
in patient care.  
Beth Israel Hospital v. NLRB
, 437 U.S. 483 
(1978).  Accordingly, I find that
 the Respondent violated Sec-
tion 8(a)(1) when, on February 13, its security guards prevented 
Melendez from distributing ULEES literature in its cafeteria 
during her lunch hour.   
4. The decertification attempts 
The complaint, as noted, alle
ges that the Respondent unlaw-
fully solicited employees to decertify the Union.  The General 
Counsel contends that two such incidents occurred, one involv-
ing Respondent™s former communi
cations departme
nt manager, 
Blanca Hernández,
22 the other, admitted supervisor, Evelyn 
Soto.  As to the Hernández incident, part-time switchboard 
operator Barbara Feliciano testified that sometime between 
January and April 1999, she went to the Hospital to pick up her 
paycheck and, on entering 
the switchboard area, heard 
Hernández explaining to employee
s the procedure for decertify-
ing ULEES.  She recalls Hernández telling employees how to 
collect signatures, that they should sign such a petition because 

they had lost benefits, that th
e communications department had 
been proadministration, and that while the Hospital administra-
tor had promised the operators salary increases, the Hospital 
now would not be able to give 
them raises because they had 
become unionized.  Feliciano claims that after her meeting with 
employees, Hernández called Feliciano to her office and asked 
her to sign a paper which contai
ned the signatures of other em-
ployees, including that of empl
oyee Evelyn Colón, the only 
name she was able to recall.  Feliciano refused to sign because 
the document did not explain what it was to be used for.  
Hernández denied ever meeting 
with Feliciano, or asking her 
to sign a decertification petition (VII:1053.).  She was not, 
however, specifically asked to confirm or deny Feliciano™s 
further assertion that she, Hernández, instructed employees at 
some point between January and 
April 1999, presumably before 
she retired, on how to collect signatures purportedly for decerti-
fication and encouraged them to sign a decertification petition.  
Hernández testified only that 
she did hold monthly meetings 
with employees and recalled two employee meetings in De-
cember 1998, and that at the first meeting she simply informed 
employees that ULEES had called a strike, and at the second 
notified them of a lockout 
imposed by the Hospital.  
I credit Feliciano over Herná
ndez.  Although unable to be 
more precise as to date or m
onth Hernández made her remarks, 
I am convinced from her sound demeanor on the witness stand 
                                                          
 21 The Respondent™s assertion on br
ief that only Quiñones, and not 
Melendez, was prevented from dist
ributing literature in the Hospital 
cafeteria on February 13, ignores Melendez™ credited and uncontra-

dicted testimony that she too was e
ngaged in such activity when di-
rected by a Hospital security guard 
to cease her activities.  Its claim, 
therefore, that the General Counsel 
has not presented evidence to show 
that it ﬁhad enforced a no-solicitation 
rule against any employee of the 
Hospitalﬂ is rejected as without merit. (See R. Br. 39.) 
22 Hernández retired in April 1999. 
that Feliciano was telling the truth as to what she heard and 
observed Hernández tell employees about decertifying the Un-
ion.23  Hernández, on the other hand,
 was not very convincing.  
Hernández, it should be noted, di
d not specifically deny having 
had any such discussion with em
ployees.  Further, while she 
claims to have held only two 
meetings with employees which 
occurred in December 1998, she also testified that she held 
monthly meetings with employees
, making clear that she would 
have met with employees duri
ng January through April 1999, 
and leading me to believe, as testified to by Feliciano, that it 
was during one of these monthl
y meetings that Hernández 
made her decertification re
marks to employees.   
As to the second incident, Sally Rodriguez, formerly em-
ployed by Respondent as administrative assistant in the emer-
gency room,
24 testified that in early January 1999, she was 
given a flyer by emergency room 
coordinator, Evelyn Soto, an 
admitted supervisor,
25 describing the bene
fits employees had 
before and after the Union was certified, and stating that if 
employees ﬁdo not want to con
tinue putting your benefits at 
risk, add your signature to the lists to decertify ULEES.  If we 
continue with ULEES in 1999, we
 will loose [sic] everything.ﬂ 
(GC Exh. 4)  Rodriguez further recalls seeing Soto give the 
same flyer to employee Luis Zena later that same day. (I:98.)  
Soto had been an admissions officer for 9 years before being 
made supervisor in December 1998.  Although she never ex-
pressly denied giving Rodriguez a copy of GC Exh. 4, she did 
so implicitly when, on direct 
examination by Respondent™s 
counsel, she asserted that the first time she saw a copy of GC 
Exh. 4 was when it was shown to
 her by Respondent™s counsel 
the night before she was to tes
tify at the hearing, and denied 
having seen it at any time prior thereto.  Her denial in this re-
gard, however, proved hollow for on cross-examination, Soto 
reluctantly admitted she had been shown a copy of GC Exh. 4 
on June 14, 1999, while giving an a
ffidavit to the Board.  While it is quite possible that Soto may have forgotten that she had 
seen GC Exh. 4 prior to the date it was shown to her by Re-

spondent™s counsel, from my observation of her demeanor, I am 
convinced that this was more th
an a mere lapse of memory.  
Rather, I believe that Soto, who struck me as being somewhat 
evasive and uncooperative during examination by the General 
Counsel and the Charging Party 
counsel, was simply not being 
truthful about what she knew of GC 
Exh. 4.  In sum, I reject her 
claim and find that she in fact
 gave Rodriguez and employee 
Zena a copy of GC Exh. 4 which encouraged employees to sign 
a decertificati
on petition.  
In Eastern States Optical Co.
, 275 NLRB 371, 372 (1985), 
the Board held that it is unlawful for an employer to initiate a 
decertification petition, solicit signatures for the petition, or 
                                                          
 23 Feliciano was still employed by Respondent when she testified at 
the hearing, making her testimony that much more reliable. 
Mr. Z™s 
Food Mart
, 325 NLRB 871, 888 (1998). 
24 Rodriguez left Respondent™s
 employ in August 1999.   
25 Soto had been admissions officer for 9 years before being pro-
moted to supervisor in December 1998.  While serving as admission 
officer, Soto would have been a member of bargaining unit A since at 

least 1997.  She claims, however, that
 she did not learn that the Union 
represented her until after she became
 a supervisor.  I found her testi-
mony in this regard not believable.   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 472 
lend more than minimal support and approval to the securing of 
signatures and the filing of the 
petition.  The Board further 
noted that while an employer does not violate the Act by ren-
dering what has been termed ﬁministerial aidﬂ to employees 
engaged in decertification efforts,
 its actions must occur in a 
ﬁsituational context free of coer
cive conduct.ﬂ  Here, it is un-
clear from Feliciano™s testimony 
just how the s
ubject of decerti-
fying the Union was raised at the meeting Hernández was hav-
ing with employees when Feliciano appeared.  Thus, Feliciano, 
as noted, testified only to walk
ing in during the meeting and 
overhearing Hernández making her re
marks.  It is therefore not 
known if Hernández™ instructions to employees on how to de-
certify a Union came in respons
e to employee inquiries, or 
whether Hernández first raised the subject as part of her meet-
ing™s agenda.  Yet, Soto™s unsolicited distribution of a flyer to 
Rodriguez and Zena, urging them to add their names to the 
ULEES decertification petition if they did not want ﬁto con-
tinue putting [their] benefits at risk,ﬂ leads me to believe that 
whatever decertification drive may have been occurring at the 
time was being instigated by the Respondent, and that 
Hernández™ comments on how to decertify the Union during 
her meeting with employees was,
 like Soto™s actions, part and 
parcel of Respondent™s overall 
scheme to undermine the Union 
and encourage its decertification by unit employees.  
However, even if I were to 
believe, which I do not, that 
Hernández was simply respondi
ng to employee questions on 
decertification procedures, she clearly went beyond merely 
providing ﬁministerial aidﬂ when, by Feliciano™s credited ac-
count, she urged and encouraged 
employees at th
e meeting, and 
subsequently Feliciano herself, to sign a decertification peti-
tion.26  Further, Hernández™ remark
s, as noted, were not made 
in a ﬁsituational context free of coercive conduct,ﬂ for her 
comment about employees not ge
tting the raises promised to 
them because they had become unionized, was clearly coercive 
and intended, I find, to cause 
employee disaffection with the 
union and to thereby garner employee support for the decertifi-

cation drive.  I therefore find that the Respondent, through 
Hernández and Soto did, in 
fact, unlawfully encourage and 
assist in the circulation of a pe
tition to decertify the Union and, 
in doing so, violated Section 8(a
)(1) of the Act.  See, e.g., 
Wire Products Mfg. Corp.
, 326 NLRB 625, 626 (1998); 
Silver Spur 
Casino, 270 NLRB 1061, 1071 (1984). 
5. The discharge of Elsa Romero 
Romero, as previously noted, began working for Respondent 
as a per diem respiratory ther
apist in 1993, became a regular 
full-time employee in 1995, and wa
s terminated on October 26.  
It is undisputed that Romero was an active union member and 
supporter.  She testified that she served as a union delegate with 
duties that included listening to and addressing employee con-
cerns, advising employees of 
union-related matters such as 
work stoppages, and posting union 
notices at union-designated 
                                                          
 26 Although Feliciano testified that 
she did not know what the docu-
ment Hernandez asked her to sign would 
be used for, it is reasonable to 
infer, given that it was shown to her right after Hernandez™ meeting 
with employees, and that it already contained numerous signatures on 
it, that the document was in fact the decertification petition Hernandez 

had been discussing with em
ployees moments earlier.  
bulletin boards.  She also served on the Union™s bargaining 
committees for units A and C.  In December 1997, Romero 
received a near ﬁOutstandingﬂ (e
.g., 3.9 out of a possible 4.0) 
rating in her overall performance for the period January through 
December 1997. (GC Exh. 9). 
Romero testified that in late
 summer 1998, while the parties 
were engaged in contract negotiations, the Union engaged in 
two separate work stoppages.  Sh
e claims to have had several 
conversations with her supervis
or, Martínez, regarding the Un-
ion during or after those stoppages.
  Romero testified, without 
contradiction, that during an August work stoppage, Martínez 
approached her, asked how things were going with the negotia-
tions, and then commented that if Romero ﬁcontinued with the 
Union and the negotiations, she would have troubles because 
the Union had not achieved much despite the lengthy negotia-
tions.ﬂ  On another occasion again following a work stoppage, 
Martínez, according to Romero
™s uncontradicted testimony, 
told Romero that she was exposing herself too much by talking 
to the press and having her picture taken and displayed in local 
newspapers.  Romero explained 
that whenever the Union en-
gaged in a picketing or a work stoppage, the press would show 
up and she would be interviewed 
and have her picture taken.  
Romero responded to Martínez that she and the Union used the 
publicity in the press to obtain better benefits, noting that the 
Union™s attempt to achieve its goal through Martínez the Hospi-
tal had not been successful.  
On October 18, Romero reported to work for her usual 3Œ11 
p.m. shift and was given a work
 schedule showing her assigned 
to provide respiratory therapy services at the emergency pediat-
ric and skilled nursing units.
27  Because she was assigned to 
handle emergency treatments, Romero was given a pager to 
carry around with her.  Soon after beginning her rounds, Ro-
mero was paged by Supervisor Ru
iz.  On returning Ruiz™ page, 
the latter asked Romero to help 
her out with other patients be-
cause she did not have sufficient respiratory therapists on duty 
to handle all the work.  Romero informed Ruiz that she could 

not leave the area just then, but Ruiz authorized her to do so 
and told her to go back to the respiratory care department to 
assess which therapists were available to handle additional 
assignments.  Ruiz also mentioned to Romero that she had tried 
unsuccessfully to contact Nuñez, 
Aguilú, or Martínez to discuss 
the problem, and asked Romero and Rosa if they had contacted 
any of these individuals.  Romero and Rosa, according to the 
former, responded that they both had tried but had also been 
                                                          
 27 Work assignments were usually prepared by shift coordinator, 
María Nuñez.  However, Romero tes
tified, without contradiction, that 
the therapists™ work schedule for the 3Œ11 p.m., October 18 shift was 
prepared by another employee therapist, Esther Rosa.  She explained 

that during weekends, the department
 manager or supervisor assigns a 
particular individual to serve as coor
dinator.  A copy of the assignment 
sheet showing the distribution of work for therapists during the 3Œ11 

p.m. shift on October 18, was received 
into evidence as GC Exh. 6.  GC 
Exh. 6 lists the names of the respirat
ory therapists that were available 
that day and the patients they were assigned to treat by room number.  

Because the number of patients who were to receive treatment during 
that shift far exceeded the number of
 respiratory therapists available, 
Rosa placed many of the patients in a ﬁstandbyﬂ category, meaning that 

no specific therapist had been
 assigned to them.   
 SOCIEDAD ESPAÑOLA DE AUXILIO MUTUO Y BENEFICENCIA DE P
. R. 473
unable to reach them.  Romero claims she then got together 
with the other therapists, in
cluding Janice Martínez (J. 
Martínez), and agreed to divide up and treat the patients who 
were listed in the ﬁstandbyﬂ category.  She testified that she 
agreed to treat the ﬁstandbyﬂ patients in rooms 272 through 
355, and that J. Martínez agreed to treat six or seven ﬁstandbyﬂ 
patients on the seventh floor. (II:284; 286.)  Neither Rosa, J. 
Martínez, nor any of the other th
erapists on duty that day were 
called to testify, leaving Romero™s above testimony, including 
her claim that J. Martínez was 
assigned six or seven ﬁstandbyﬂ 
patients on the seventh floor, uncontradicted.   
Romero testified that she kept a record of all the patients, 
along with the type and number of
 treatments provided to each 
patient, in a document known as a work assignment sheet (GC 
Exh. 7).  She explained that the practice generally followed by 
respiratory therapists in trea
ting patients, and which she fol-
lowed with patients Velasquez a
nd Lopez, is to first read the 
instructions left by the attending physician in the patient™s re-
cord on the type of treatment to be provided, which record is 
kept at the nurses™ st
ation.  Once she reads the instructions, she 
goes to the patient™s room, administers the treatment, then re-
turns to the nurses™ station and records her name and the nature 
of the treatment provided in a document entitled respiratory 
therapy care notes.  According to Romero, two of the patients 
on the standby list which she treated were Carmen Velasquez 
and Maritza Lopez, both of whom shared room 292.
28  Regard-
ing patient Velasquez, Romero testified she recorded the treat-
ment provided this patient in th
e respiratory therapy care notes 
used by the therapist who treated Velasquez during the October 
17 midnight (11 p.m.Œ7 a.m.) shift,
 and not in the respiratory 
therapy care notes that would have regularly been used during 
October 18 evening shift.  Romero explained that therapists 
were not required to record thei
r therapy notes in chronological 
order, a claim largely corroborated by Martínez who admitted 
that while the ideal situation is to have the entries recorded in 
chronological order, this in fact does not occur.
29  As to Lopez, 
                                                          
 28 Room 292 was divided into two, with patient Lopez in what was 
known as room 292-1, and Velasquez in room 292-2.  Velasquez, the 
record reflects, was scheduled to receive respiratory therapy treatment 
every 8 hours, while Lopez was schedul
ed for treatment every 4 hours.  
29 GC Exh. 11 appears to corroborate Romero™s testimony that the 
entries made by therapists in the re
spiratory therapy care notes do not 
necessarily follow any chronological order, for of the two treatments 

shown on GC Exh. 11 as having been
 provided to patient Velasquez 
during the October 18, 3Œ11 p.m. shift, the later one, provided by 
therapist Georgina Arroyo at 9:30 p.m. to patient Lopez, is listed as the 

first entry on the document, while an earlier treatment purportedly 
provided at 5 p.m. appears second, after the Arroyo entry.  It is worth 
noting that when shown the entry 
made by Arroyo, Martínez claimed 
that Arroyo™s entry was wrong because Arroyo worked a 7 a.m.Œ3 p.m. 
shift and, therefore, could not have treated Lopez at 9:45 p.m. (see R. 
Exh. 19; V:737).  Arroyo was not called to testify.  Consequently, it is 

not known if, as claimed by Martinez
, Arroyo worked the 7 a.m.Œ3 p.m. 
shift, or whether her en
try as to when she provided the treatment to 
Lopez is accurate.  Given Martinez™ l
ack of credibility in other matters, 
I view her testimony in this regard w
ith great skepticism.
  In any event, 
Martínez™ insistence that 
Arroyo incorrectly reco
rded her treatment of 
patient Lopez in the respiratory therap
y notes in the latter™s medical file 
lends credence and support to Romero™s
 claim that she, like other respi-
Romero claims she recorded the therapy she gave the latter on a 
separate blank progre
ss note sheet in the patient™s file, a prac-
tice Martínez™ acknowledges was not at all unusual.
30 (II:225, 
228, 230; V:746.)   On October 21, Martínez received a report from Supervisor 
Ruiz regarding the shortage of respiratory therapists during the 
October 18, 3Œ11 p.m. shift.  The report noted that the staffing 
shortage had resulted in certain 
patients on the fourth and sev-
enth floor not receiving respiratory therapy treatments, and 
stated that both patients and family members had complained 
about the problem.  Attached to the report was a copy of each 
therapists™ work assignment sheet for the October 11, 3Œ11 
p.m. shift listing the name and room number of the patients 
seen and the treatment provided.  Martínez claims that on re-
viewing the work assignment sheets, she noticed that patients 
Lopez and Velasquez of room 292, were shown in Romero™s 
and J. Martínez™ work assignment sheets as having been treated 
by both. (See GC Exh. 7 and R. Exh. 14).  Doubting that both 
would have provided services 
to the same patients during the 
same shift, Martínez questi
oned Romero and allegedly J. 
Martínez separately about 
the duplicate entries.  
Martínez testified she asked Romero about the entry, and 
that the latter stated that if
 her production report showed she 
treated the patients in room 292
, then she must have done so.  
Romero recalls Martínez asking her about the entry, but pro-
vided a slightly different versio
n of their conversation.  Thus, 
she testified that when summoned to her office, Martínez ac-
cused her of billing for respiratory therapy services she did not 
provide to patient Lopez.  Ro
mero denied the accusation and 
insisted that she did in fact treat Lopez. (II:216.)  Romero also 
recalls Martínez asking her about the report she received from 
Supervisor Ruiz that same day 
about the inadequate staffing of 
respiratory therapists during th
e 3Œ11 p.m. shift on October 18. 
(R. Exh. 13.)  Romero claims she told Martínez that she had 
                                                                                            
 ratory therapists often do not record the treatments provided to patients 
in chronological order. 
30 The respiratory therapy care notes were subpoenaed by the Gen-
eral Counsel prior to hearing.  However, during the General Counsel™s 

direct examination of Romero, it was 
learned that the respiratory ther-
apy care notes for the October 17, 11 p.m.Œ7 a.m. shift were not in-
cluded in the documents provided to 
the General Counsel.  While the 
Respondent seemed willing to stipul
ate that the October 17 midnight 
shift respiratory care notes were missing from the documents provided 
in response to the subpoena, it offered no explanation for their absence.  

Its contention, therefore, on p. 26 of its brief, that ﬁthe Hospital™s offi-
cial record . . . shows that there is
 no respiratory ther
apy entry for the 
11 p.m.Œ7 a.m. shiftﬂ is wrong and patently misleading given its admis-

sion that the respiratory therapy notes for October 17, 11 p.m.Œ7 a.m. 
shift were never produced.  The Respondent™s attempt to support its 
claim in this regard by referenci
ng exhibits GC Exh. 10 and GC Exh. 
11 is likewise misplaced, for GC Exh. 10 only contains the respiratory 
entries made on October 14, and GC Exh. 11 reflects therapies pro-
vided to patient Velasquez during th
e October 18, 3Œ11 p.m. shift.  
Neither exhibit contains entries for the October 17, 11 p.m.Œ7 a.m. 
shift.  Thus, contrary to the Respondent, neither GC  Exh. 10 nor GC  
Exh. 11 refutes Romero™s claim of 
where she recorded
 the entries for 
Velasquez on October 18.  Further, 
patient Lopez™ file was also not 
produced at the hearing.  Conseque
ntly, Romero™s claim that she re-
corded her October 18 treatments of patient Lopez on a blank respira-

tory therapy care note sheet ha
s likewise not been refuted.   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 474 
asked Ruiz to prepare the memo so as to call attention to the 
staffing shortage problem.  (II:232.)  Martínez denied that any 
discussion about the origins of the report took place.  
After speaking with Romero, Martínez purportedly ques-
tioned J. Martínez about the entry in her record, and claims that 
the latter stated she had trea
ted both room 292 patients on the 
day in question, and suggested th
at Martínez review
 the clinical 
files of both patients to confir
m her claim.  Martínez purport-
edly called and left a message for Clinical Supervisor José 
Aguilú to check the clinical file
s in question.  Aguilú, accord-
ing to Martínez, reviewed the fi
les the next day and then in-
formed her that the files showed J. Martínez had treated pa-
tients Velasquez and Lopez.  Neither Aguilú nor J. Martínez 
were called to testify.  
On receiving Aguilú™s report, Martínez purportedly checked 
the clinical files herself to see if maybe the patients™ attending 
physicians had ordered additional treatments which might ac-
count for the duplicate entries.
  Finding none, Martínez claims 
she then reviewed the October 18 respiratory therapy care notes 
for patients Velasquez and Lop
ez and found entries purportedly 
made by J. Martínez reflecting 
treatments given by her to both 
patients at 5 p.m. that evening. (See R.   Exh.      20, p. 2, and 
GC  Exh.    11.)  Martínez next went to the billing office and 
obtained from MIS analyst Miguel Cepeda a computer printout 
showing that Romero and J. Ma
rtínez had each billed sepa-
rately for providing treatment 
to Velasquez and Lopez on the 
same date.   
According to Martínez, she again went to Romero and asked 
which of the two, she or J. Ma
rtínez, had treated the room 292 
patients on October 18, and Ro
mero reiterated that she had 
done so.  Nothing in Martínez™ te
stimony suggests that she ever 
asked Romero to show her where in the respiratory therapy care 
notes she may have recorded th
e therapies provided to patients 
Velasquez and Lopez, or that Martínez reviewed the respiratory 
therapy care notes for shifts other than the October 18 evening 
shift to see if, as was apparently the practice among therapists, 

Romero™s purported treatment entries for Velasquez and Lopez 
had been recorded elsewhere.  
Martínez claims that on October 22 she received a report 
about an incident which occurred
 in the pediatrics department 
between Romero and Registered Nurse Marta Galindez wherein 
the latter complained that Romero had exhibited a ﬁhostile and 
very inappropriateﬂ attitude towa
rds her, and other members of 
the nursing and secretarial staff. (R. Exh. 22.)  She claims she 
received yet another complaint from Shift Coordinator María 
Nuñez that Romero had been ﬁhostile and aggressiveﬂ towards 
three other workers in the presence of a patient, and that she, 
Nuñez, could not tolerate Romero™s workplace behavior. (R. 
Exh. 23; V:755.)  Martínez then purportedly reviewed Ro-
mero™s personnel file and found that Romero had been written 
up in the past for other alleged misconduct.  She claims she 
then wrote up a report explaining what she had found in Ro-
mero™s file and detailing the events of October 18, and the re-
ports received from Galindez and Nuñez, and sent it to 
Román.31  (R. Exh. 25.)  
On October 26, according to Martínez, she, Román, and 
Aguilú met to discuss the incide
nts described in her report and 
after reviewing it, she and Román agreed to terminate Romero.  
Martínez then prepared a discharge letter setting forth the rea-
sons for Romero™s discharge.  
(GC Exh. 8.)  Included as rea-
sons for the discharge are Rome
ro™s alleged billing on October 
18, for respiratory therapy services she did not render, and be-
cause of conduct and attitude problems exhibited by her as 
evidenced by the Galindez and Nuñez reports.  In further sup-
port of the discharge, the report makes reference to the fact that 
Romero had previously been suspended in 1997 for 4 months 
for ﬁdishonestﬂ behavior for permitting another employee to 
clock in for her when she was not reporting for work.  Another 
incident Martínez admits relying on to support the discharge 
was a November 6, 1997 report prepared by Nurse Galindez 
wherein the latter accused Romero of having a ﬁhostile and 
negativeﬂ attitude. (R. Exh. 31b; V:795-796.)   
Martínez claims that on October 26, she met with Romero, 
handed her the discharge letter along with the Galindez and 
Nuñez reports which she asked, but which Romero refused, to 
sign.  Martínez admits that while the Galindez and Nuñez re-
ports factored into the decision to terminate Romero, at no time 
prior to her October 26 discharg
e was Romero questioned about 
or confronted with the allegati
ons contained in said reports. 
(VI:873-875.)  As to the Nuñez complaint, Martínez never 
claimed to have questioned or interviewed any of the three 
unknown workers with whom, according to Nuñez, Romero 
had purportedly been ﬁhostile a
nd aggressive.ﬂ  In fact, 
Martínez readily admitted that her conclusion, that the allega-
tions about Romero™s alleged ﬁhostileﬂ behavior stated in the 
Galindez and Nuñez reports were
 true, was based solely on 
Galindez™ and Nuñez™ version of events, and not on any inde-
pendent investigation conducted by
 her, and on the fact that 
Romero had had similar allegati
ons lodged against her in the 
past.32 (VI:877.)  Román, who tes
tified on other matters, was 
not asked about her involvement in Romero™s discharge.
                                                           
 31 The report prepared by Martínez c
ontains ﬁAugust 25ﬂ as the date 
it was written.  Martínez, however, tes
tified that this was an error and 
that the report was actually prepared in October, not August.    
32 Martínez™ failure to properly investigate the Galindez and Nuñez 
complaints contravened Hospital rule
s.  Thus, during cross-examination 
by Charging Party™s counsel, Martínez stated that Hospital rules require 
that a full investigation be made of
 an incident before a decision to 
discharge an employee is made. (VI:919.)  Although Martínez claims to 
have done so in Romero™s case, th
e facts, including her own testimony, 
reveal otherwise.  Thus, Martínez admits she never questioned Romero 

about the incidents set forth in the Galindez and Nuñez, nor, as noted, 
did she question the recipients™ of Romero™s alleged ﬁhostile and ag-
gressiveﬂ behavior as claimed in th
e Nuñez report.  Instead, by her own 
admission, she relied only on the contents of reports themselves to 
conclude that Romero was guilty of the alleged misconduct and as a 
basis for the discharge. (VI:876-877.)  Martínez sought to justify her 

failure to discuss the reports with
 Romero by noting that Romero was 
out sick on October 23, the day afte
r she received the reports, and had 
scheduled days off on October 24 and 25.  She did not, however, ex-

plain why she could not have called 
Romero at home and discussed the 
reports with her over the phone during any of the days she was off.  
 SOCIEDAD ESPAÑOLA DE AUXILIO MUTUO Y BENEFICENCIA DE P
. R. 475
Romero provided a different vers
ion of her discharge.  She 
testified that on arriving to work
 for her usual 3Œ11 p.m. shift 
on October 26, she did not find 
her name on the work assign-
ment roster and questioned Aguilú
 about it.  When she jokingly 
asked if she was being fired agai
n, apparently referring to her 
1997 4-month suspension, Aguilú 
replied somewhat nervously, 
ﬁNo, No,ﬂ and proceeded to add Romero™s name to the roster.  
Around 6 p.m., Romero was called to the human resources 
office by Supervisor Nuñez.  
Before meeting with Nuñez, Ro-
mero asked coworker, Fernando Casanova, to accompany her 
and he agreed to do so.  When Romero and Casanova arrived at 
the office, Nuñez, Aguilú, and another human resources em-
ployee, Denise Colón 
were waiting.  Rome
ro makes no mention 
of Martínez or Román being pr
esent.  Once inside, Romero 
asked what was happening, at 
which point Colón informed 
Romero that her services were no longer needed.  When Ro-
mero asked why she was bein
g terminated, Colón responded 
that it was because of a series of infractions she had committed.  
Romero asked what the nature of the alleged infractions were, 
and Colón replied that she had been informed by Aguilú and 
Martínez that Romero had billed for additional treatments she 
had not provided.  Romero resp
onded that the accusations were 
false, that she had simply entered the treatments in the com-
puter to reflect that she had indeed provided the services in 
question, but had not billed for anything.  Colón also made 
reference to past incidents 
of misconduct purportedly engaged 
in by Romero, after which she handed Romero the discharge 
letter (GC Exh. 8b), took away her pager and identification 
card, and asked Romero to sign the Galindez and Nuñez re-
ports, which she refused to do. (II:239-240.)  Colón did not 
testify.  The record reflects that J. Martínez was also terminated 
that same day for essentially th
e same reason as Romero, e.g., 
for billing for treatments she had not provided to two other 
patients.  (VI:918.)   
Discussion 
The complaint, as noted, alleges that Romero™s discharge 
violated Section 8(a)(3) and (1
) of the Act.  Applying the 
Wright Line
33 causation test established by the Board for  
                                                                                            
 Martínez™ handling of these two incident stands in stark contrast to 
another incident purportedly reported 
to her by Nuñez just 2 months 
earlier, in August 1998, involvin
g a workplace dispute between Ro-
mero and employee Arroyo.  Martínez claims that on receipt of the 
August report from Nuñez, she called both Romero and Arroyo to the 
office and, after hearing both sides, 
concluded that Arroyo was in the 
wrong and had been disrespectful to Romero.  She contends that she 
issued Arroyo a warning as a resu
lt of her conduct and had it placed in 
Arroyo™s file.  The warning was never produced at the hearing despite 

the General Counsel™s request for its production.   
33 See Wright Line
, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st 
Cir. 1981), cert denied 455 U.S. 989 (1982), approved in 
NLRB v. 
Transportation Management Corp.
, 462 U.S. 393 (1983).  Under 
Wright Line
, the General Counsel bears the burden of making a prima 
facie showing that an employer™s 
discharge of an employee was moti-
vated, at least in part, by the employee™s union or other protected con-
certed activity.  The General Counsel meets this initial burden by show-
ing that the affected employee was 
engaged in union activity prior to 
being discharged, that the employer kne
w or had reason to believe that 
the employee was engaged in such 
activity, that it harbored antiunion 
resolving such 8(a)(3) issues, 
I find that the General Counsel 
has established, prima facie, 
that Romero™s discharge was 
unlawfully motivated by her union activities.  The evidence 
here makes clear, and the Resp
ondent does not dispute, that 
Romero was one of the Union™s 
strongest and most vocal advo-
cates.  According to her credited testimony, Romero served as 
union delegate, was part of the 
negotiating team for units A and 
C, handled employee 
problems, and served 
as de facto spokes-
person for the Union with the local press during work stop-
pages.  The Respondent, on brief,
 admits knowing of Romero™s 
active involvement with the Union (R. Br. 30).  That the Re-
spondent harbored animus toward
s the Union and its supporters 
is evident from its unlawful in
terference with Melendez™ at-
tempts to distribute union literature in its cafeteria, and from its 
unlawful attempts at having the Union decertified.  Further, 
while not alleged as a violation, Martínez™ remark to Romero 
during a work stoppage just a few 
months before her discharge, 
that she was exposing herself too much by talking to the press, 
could reasonably be viewed as 
a veiled threat that her outspo-
kenness on the Union™s behalf might result in retaliatory meas-
ures being taken against her, 
further supporting a finding of 
animus.  On these facts, I am sa
tisfied that the General Counsel 
has made a prima facie showing th
at Romero was discharged in 
retaliation for her union activities
.  Accordingly, the burden 
now shifts to the Respondent to
 show that it would have dis-
charged Romero on October 26, even she had not been a union 
supporter or had engaged in uni
on activities.  The Respondent, 
I find, has not done so here. 
The Respondent defends the discharge by claiming that Ro-
mero was lawfully terminated 
for having ﬁa bad disciplinary 
recordﬂ that included ﬁfalsely reporting and invoicing respira-
tory therapy that was not given by her,ﬂ the latter being an ob-
vious reference to the October 
18 treatments involving patients 
Velasquez and Lopez. (IV:568.) 
 Several factors convince me 
that the explanation given by Respondent for discharging Ro-
mero is nothing more than a pretext.   
First, Martínez™ claim that J. Martínez, and not Romero, had 
provided the necessary respirator
y therapy treatments to pa-
tients Velasquez and Lopez during the October 18 evening shift was based on a rather slipshod inve
stigation conducted by her.  
Martínez, as noted, claims she became suspicious that either 
Romero or J. Martínez had billed for treatments not rendered to 
patients Velasquez and Lopez on
 noticing that both therapists 
had recorded treating the two patients in their respective work 
                                                                                            
 animus, and that said animus was a mo
tivating factor for the discharge.  
If the General Counsel makes such a prima facie showing, the burden 
shifts to the employer to demonstrat
e that it would have taken the same 
action against the employee even wi
thout regard to any union or other 
protected activity the employee may have engaged in.  However, to 
effectively rebut a prima facie case, 
an employer cannot simply present 
a legitimate reason for its action bu
t must persuade by a preponderance 
of the evidence that the same action would have taken place even in the 
absence of the protected conduct.  
McGraw of Puerto Rico, Inc.
, 322 
NLRB 438, 449 (1996); 
Reno Hilton, 282 NLRB 819, 841 (1987).  
Finally, the General Counsel™s burden
 in these cases is an ultimate 
burden of ﬁpersuasionﬂ as to the ﬁmotivating-factorﬂ element, not 
merely a burden of ﬁcoming forward.ﬂ  
Manno Electric
, 321 NLRB 
278, 280 fn. 12 (1996).  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 476 
assignment sheet for the October 18 evening shift.
34  She testi-
fied that when Romero and J. Martínez each insisted they had 
treated the named patients, she reviewed the respiratory therapy 
care notes in the patients™ files for the October 18 evening shift 
and found therapy entries for J. Martínez, but not Romero, in 
said October 18 notes, and conc
luded from this that Romero 
had not treated either Velasqu
ez or Lopez on October 18.  
However, the lack of any entry by Romero in the October 18 
evening shift respiratory care notes was reasonably explained 
by Romero who, as noted, testified that her notes for the treat-
ment provided to patient Velasqu
ez that evening were recorded 
by her in the patient™s respiratory therapy care notes used by 
therapists during the prior October 17 midnight shift, and that 
her notes for patient Lopez were recorded on separate blank 
respiratory care note sheets contained in the latter™s medical 
file.  Romero™s testimony in this regard was uncontradicted.
35  Thus, while Martínez asked Romero if she had treated both 
patients during her October 18 evening shift, nothing in her 
testimony suggests that she asked Romero where the entries in 
the therapy notes she would have
 made for such treatments 
                                                          
 34 There is reason to doubt Martínez™
 claim that the duplicate entries 
in Romero™s and J. Martínez™ work assignment sheets for patients 
Velasquez and Lopez led her to believe that one of the two therapists 

was claiming credit for treatments not provided.  Thus, a review of their 
work reports shows that in additio
n to patients Velasquez and Lopez, 
Romero and J. Martínez both reporte
d having treated another patient, 
Maria Morales in room 274, during the same shift. (see R. Exh. 14, pp. 
1 and 2).  Martínez, however, never cl
aimed that this duplicate entry for 
patient Morales in Romero™s and J. Martínez™ work reports raised any 

concerns that one or the other therapist had not treated Morales.  Nor is 
there anything to suggest that Martínez conducted an investigation into 
the duplicate entries for Morales, 
as she purportedly did with the 
Velasquez and Lopez entries.  There 
is in this regard nothing in the 
entries themselves from which Martínez could have assumed that the 
Morales entries were legitimate while one of two Velasquez/Lopez 

entries was not.  Indeed, the fact th
at the Morales™ entries, unlike the 
Velasquez/Lopez entries, did not appear to be problematic for Martínez 
leads me to suspect that such dup
licate entries were not uncommon and 
did not necessarily reflect, as assumed by Martínez regarding the 

Velasquez/Lopez entries, that an employee was improperly claiming 
credit for treatments not provided.  
35 The Respondent contends that Romero™s claim of having recorded 
her treatment of Velasquez in the October 17 midnight shift therapy 
notes is not credible because Hospita
l records show that Velasquez was 
not in her room most of that shif
t but rather was undergoing hemodialy-
sis treatment at another Hospital location and that her medical file, 
according to Martínez, would have 
been with Velasquez, making it 
highly unlikely that Romero could have treated Velasquez and recorded 

said treatment in the patient™s medical file.  Martínez, however, was not 
a credible witness and while I do not
 doubt her claim that the Hospital 
generally requires a patient™s medical file to remain with the patient 

who might be transported to some 
other area, i.e., 
the hemodialysis 
unit, at no time did Martínez claim that 
this is in fact what transpired on 
October 18, in Velasquez™ case.  Thus, she did not claim to have actu-

ally seen the medical file in the 
hemodialysis unit while Velasquez was 
receiving her treatment.  Rather, her testimony reflected only what 
should have
 occurred, not what actually took place.  The Respondent™s 
attempt to discredit Romero on the ba
sis of such flimsy evidence, and 
through a witness, Martínez, whos
e own testimony I find highly sus-
pect, is rejected.  
might be found.
36  Nor is there anything in Martínez™ testimony 
to suggest that she reviewed the respiratory therapy care notes 
contained in Velasquez™ and Lo
pez™ medical files from shifts 
immediately preceding or following the October 18 evening 
shift to determine if Romero may have possibly recorded her 
notes of the treatments out of se
quence, a practice that Romero 
contends and Martínez admi
ts was not uncommon among 
therapists at the Hospital. 
Finally, the Respondent, as previously stated, made no effort 
to produce the October 17 midnight shift respiratory care notes, 
where Romero claims she recorded the treatments provided to 
patient Velasquez, or Lopez™ me
dical file, where the respiratory 
care note sheets containing Romero™s entry of the treatment 
provided Lopez on October 18, 
might be found.  Had such 
notes or file been produced and 
shown not to contain any such 
entries by Romero, the latter™s cl
aim would have been seriously 
undermined if not wholly disc
redited.  The Respondent, as 
noted, did not do so, and, moreove
r, has not contended that the 
notes were lost, destroyed, or 
otherwise unavailable for produc-
tion.  In these circumstances, I find it reasonable to believe that 
the Respondent chose not to produce the October 17, midnight 
shift or Lopez™ medical file because they would have corrobo-
rated rather than undermined Ro
mero™s testimony.  I therefore 
credit Romero and find that she did indeed record the treat-
ments provided to patients Vela
squez and Lopez, respectively, 
in the October 17 midnight shift respiratory therapy care notes, 
and on blank respiratory therapy care note sheets. 
Had Martínez questioned Romero
 about the alleged discrep-
ancy between her work assignment sheet showing treatments 
provided to patients Velasque
z and Lopez during her October 
18 evening shift, and the absence of any entries by her in the 
patients™ respiratory therapy care for that shift, Romero would 
in all likelihood have told or shown Martínez where in the pa-
tients™ medical files her entries could be found, thereby clearing 
up the alleged discrepancy.  Martínez, it would appear, never 
did so.  Further, had Martínez questioned Romero, Ruiz, or the 

other therapists who worked th
e October 18 evening shift about 
the distribution of the ﬁstandbyﬂ patients during that shift, she 
would have learned that Romero
, not J. Martínez, had been 
assigned to treat the ﬁstandbyﬂ 
patients on the second floor, 
including patients Velasquez and Lopez in room 292.  Again, 
nothing in Martínez™ testimony or elsewhere in the record sug-
gests that she did so.  Clearly, such information would have 
raised questions as to why J. Martínez would have treated pa-
tients Velasquez and Lopez when 
they had not been assigned to 
her, and might very well have motivated Martínez to look fur-
ther into the conflicting claims presented to her by Romero and 
J. Martínez regarding the October 18 therapy treatments pro-
vided to patients Velasquez and Lopez. 
Instead, Martínez, who knew that therapy notes were not 
necessarily recorded in any chronological order in a patient™s 
medical file, hastily and, in my
 view, erroneously, concluded, 
from her failure to find any treatment notations made by Ro-
mero in the October 18 Velasquez and Lopez evening shift 
                                                          
 36 Martínez admitted that her assumptions about Romero not having 
performed the work was based strictly
 on her review of the respiratory 
notes. (VI:829-830.) 
 SOCIEDAD ESPAÑOLA DE AUXILIO MUTUO Y BENEFICENCIA DE P
. R. 477
respiratory care notes, that Romero did not treat either patient 
that evening, and had falsely reported doing so in her work 
assignment sheet.  By not questioning Romero about her treat-
ment notes or offering her an op
portunity to explain the alleged 
discrepancy between the entries in her work assignment sheet 
and the lack of treatment notes in the patients™ October 18 res-
piratory therapy care notes, by only reviewing the respiratory 
therapy care notes for the October 18 evening shift when she 
knew full well that there was a likelihood that Romero™s treat-
ment notes might have been reco
rded elsewhere, and by appar-
ently not inquiring into why J. Martínez was claiming to have 
treated Velasquez and Lopez when Romero, not J. Martinez 
had been assigned said patients that evening, Martínez, I find, 
failed to conduct a meaningful 
investigation into the alleged 
misconduct which, according to
 Respondent, was the primary 
reason for Romero™s discharge.  
Her failure to adequately in-
vestigate the incident supports an
 inference that Romero™s dis-
charge was motivated by some other unlawful, pretextual rea-
son.  
Freeman Decorating Co.
, 336 NLRB 1 (2001), 
Handi-cabs, Inc.
, 318 NLRB 890, 897 (1995).   
Further, not only did Martínez fail to adequately investigate 
the Velasquez/Lopez inci
dent, as previously discussed, she also 
failed to investigate the compla
ints lodged against Romero by 
Galindez and Nuñez on or about October 22, both of which 
were purportedly used by Martínez to justify Romero™s dis-
charge.  Thus, Martínez, as noted, admitted that she accepted 
the accusations made by Galindez 
and Nuñez as true without so 
much as questioning Romero or the other principals involved in 
the alleged incidents.  Her 
willingness to accept these com-
plaints against Romero without 
affording the latter an opportu-
nity refute the allegations lends
 further support to a finding that 
the Respondent™s stated reasons for the discharge are pretex-
tual.  Id
., see also 
Casa San Miguel, 
320 NLRB 534, 557 
(1995).  The pretextual nature of Romero™s discharge is also evident 
from Respondent™s reliance on disc
iplinary action taken against 
Romero more than a year earlier.  Martínez, as noted, admitted 
that Romero™s discharge was ba
sed in part on a 4-month sus-
pension and a disciplinary writeup issued to Romero in mid-
1997, and November 1997, respectiv
ely.  The record, however, 
reveals that in December 1997, following the above two 1997 
disciplinary measures taken against her, Romero received a 
near ﬁOutstandingﬂ rating from he
r supervisor, Aguilú, in his 
yearend appraisal of her.  In that appraisal, Aguilú described 
Romero as ﬁan employee that is 
cooperative, has a great deal of 
initiative, gives the utmost in her tasks, her performance is 
excellent.ﬂ (GC Exh. 9b)  The appraisal made no mention of 
Romero™s 1997 suspension and writeup.  Aguilú™s high rating 
and glowing remarks of Romero, coupled with the absence of 
any mention of these incidents in Romero™s 1997 appraisal, 
leads me to believe that Aguilú may have viewed the incidents 
as past history and as having no 
further relevance to Romero™s 
subsequent job performance or 
behavior.  In these circum-
stances, the Respondent™s sudden decision to resurrect these 
two incidents more than a year after their occurrence to support 
Romero™s discharge supports a finding of pretext.  
Austell Box 
Board Corp., 249 NLRB 345, 348 (1980).  I am convinced that 
the Respondent, unable to substant
iate its claim that Romero 
had falsely reported treating pa
tients Velasquez and Lopez on 
October 18, or to justify disc
harging Romero based solely on 
the unexamined Galindez and Nuñez reports, dredged up the 
1997 incidents in an attempt to lend some legitimacy to the 
discharge.  The Respondent™s 
implicit suggestion on brief (R. 
B. 30), that Romero™s 1997 disciplinary incidents were properly 
taken into account in accordance with ﬁprogressive principles 
of personnel disciplineﬂ is simply without merit, for the Re-
spondent has produced no evidence to show that it maintains 
and follows a system of progre
ssive discipline for employees.
37  See, e.g., 
Ohio Masonic Home, 
295 NLRB 390, 392 (1989).  Its 
bare claim, without proof, that 
employees are subject to some 
progressive disciplinary system, and that it adhered to this sys-
tem in discharging Romero, will not suffice to meet its burden 
under Wright Line
, supra.  
GATX Logistics, Inc.
, 323 NLRB 
328, 333Œ334 (1997).  Accordingly, for the foregoing reasons, I 
find that the Respondent has not 
rebutted the General Counsel™s 
prima facie showing that Romero™s discharge was motivated by 
her support for and activities on 
behalf of ULEE
S, and, conse-
quently, conclude that Romero™s
 discharge violated Section 
8(a)(3) and (1) of the Act, as alleged.  
6. The lockout 
The record reflects that by letter dated December, 4, ULEES 
notified the Respondent of its intent to conduct a 48-hour work 
stoppage among employees in un
its A and C beginning 7 a.m. 
on December 22, and ending 7 a.m., December 24.  The letter 
states that ULEES was conducting the work stoppage because 
of Respondent™s unfair labor practices which the letter de-
scribes as including ﬁdilatory tactics,ﬂ ﬁbad-faithﬂ negotia-
tions,ﬂ ﬁcoercion and threatsﬂ to
 Union delegates and members, 
and a refusal to comply with UL
EES™ request for information.  
In a December 14 letter, ULEES notified the Respondent of its 
intent to conduct another work stoppage beginning 12 noon on 
December 31, and ending 7 a.m., January 2, 1999 listing, as 
reasons therefore, the same reasons stated in its December 4, 
letter (J. Exs. 6Œ7).  
Román testified that on receip
t of the December 4 strike no-
tice, she met with Hospital Administrator Ivan Colón, and the 
Hospital™s executive board, to determine how best to handle the 
situation and to make contingenc
y plans to ensure that the Hos-
pital would be able to meet it
s staffing needs for that strike 
period.  On receipt of ULEES™ December 14 second strike no-
tice, the executive board again met to address the situation.  
Román claims that Colón decide
d, following consultation with 
the board, to conduct a lockout of employees in units A and C 
during the period between the 
two strikes, e.g., beginning 7 
a.m., December 24, to noontime,
 December 31.  She did not, 
however, recollect when the lockout decision was made.  Colón 
himself was unsure when he made the decision.  On direct ex-
amination by Respondent™s counse
l, for example, Colón stated 
the decision was made at a m
eeting on December 15 or 16, 
                                                          
 37 No evidence, for example, was pr
oduced to show what type of 
conduct would have warranted disc
iplinary action under the alleged 
progressive disciplinary system, or 
whether evidence of past discipline 
meted out to an employee was expunged 
from the file after a period of 
time, e.g., a year, and no longer taken into account in connection with 

the alleged progressive disciplinary system.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 478 
when the Hospital received ULEES™ second strike notification.  
On cross-examination, he stated, with some uncertainty, that 
the decision was made ﬁpossibly between the 16th and the 
18th.ﬂ (IV:578; 594.)  Colón explained that he decided to hold a 
lockout because he believed it would have been difficult to 
obtain temporary workers willing to work during the Christmas 
and New Year™s holidays only, but
 that the workers might be 
more inclined to accept temporary employment if it included 
the intervening period between the holidays.  Román similarly 
explained that the Hospital de
cided to conduct a lockout ﬁto 
make sure that we could cover the services, and there would be 
continuity for those services, since it was a very difficult time, 
it was the Christmas holiday, and the hospital had to continue 
offering the services to the community. (VII:1107.)  She elabo-
rated by stating that it would have been difficult enough to find 
individuals who would be willing to work during the first strike 
period, given that it was the Ch
ristmas holiday, but that trying 
to find workers to fill in for the second strike period (during the 
New Year™s holiday) made the situation even more difficult.   
Román testified that she prepared a letter on Friday, Decem-
ber 18, notifying ULEES of the Hospital™s intent to conduct a 
lockout from 7 a.m., December 24, to 12 noon, December 31, 
and tried to fax it to the Union 
that same day but was unable to 
do so because the fax machine was apparently disconnected.
38 (See R. Exh. 45.)  She admits, ho
wever, that she made no effort 
on December 18, following her alleged inability to fax her letter 
to the Union, to directly cont
act any of the union representa-
tives at the Hospital to inform them of the decision, or to pro-
vide them with copies of the le
tter to distribute to employees.
 (VII:1179.)  Román instead instruct
ed her assistant to send the 
notice out to the Union on Monday, December 21.  On Decem-
ber 21, according to Román, her assistant sent out the letter to 
the Union, and at around 2 p.m. th
at day, copies of the letter 
were distributed to employees as they entered the Hospital 
parking lot to report for work.  ULEES admits receiving notifi-
cation of the lockout on December 22. (CP Br. 17, fn. 8).  By 

December 21, according to Román, the Hospital had hired 
some 30 temporary workers to work during the strike and lock-
out periods.39  The number of employees in the bargaining units 
who would be affected by the lockout totaled 500.  
Around 8:15 p.m., December 21, Union President Melendez 
notified Román by phone that ULEES was canceling the strike 
set to begin the following morn
ing, and that she was being 
faxed a letter advising her of the 
cancellation.  There is no indi-
cation that during this phone c
onversation, Román informed 
Melendez of the ﬁlockoutﬂ letter th
at purportedly had been sent 
to the Union earlier that day.  Colón testified that Román noti-
fied him of the strike™s cancellation soon after she received 
Melendez™ message.  At 9:30 p.m.
 that same evening, Román 
received the fax mentioned by 
Melendez. (J. Exh. 8.)  Román 
testified that on receiving the fax, she and hospital administra-
tor Colón discussed it by phone 
with Respondent™s legal coun-
                                                          
 38 It is unclear from Román™s testimony if she was referring to the 
Hospital™s or ULEES™ fax machine.   
39 Under its subcontracting arrange
ment, the Hospital could cancel 
the services of its temporary respir
atory therapists with only 3Œ4 hours 
prior notice. (VII:1191.) 
sel for more than 1/2 hour, and expressed to counsel their con-
cern that employees would not report to work notwithstanding 
ULEES™ cancellation of the December 22 strike, and that, if 
they did report, there might be problems with the temporary 
replacements.  She claims that following the discussion with 
counsel, a decision was made to advance the lockout to begin at 
7 a.m., the following day, rath
er than December 24.  Asked 
why the lockout had been move
d up, Román cited as reasons 
the fact that ULEES, while canceling its Christmas strike, had 
not canceled the New Year™s stri
ke, and because of the Hospi-
tal™s concern that services ﬁcoul
d not be adequately offered to 
our patients.ﬂ  (VII:1110Œ1111.)  When asked why the Hospital 
did not cancel the lockout altogether following ULEES™ cancel-
lation of the Christmas strike, Román again cited ULEES™ fail-
ure to cancel the second strike as a reason,
40 and also claimed 
that it was because the temporary workers who had been hired 
by the Hospital for the lockout period, and who regularly 
worked for other health care institutions, had taken vacation or 
other types of leave from said institutions to work for the Re-
spondent during the lockout, sugges
ting implicitly that it would 
have been unfair not to retain 
the temporary workers in these 
circumstances (VII:1114).  While
 there is no question that 
ULEES did not cancel its second strike, Román™s further asser-
tion regarding the temporary workers regular employment or 
the circumstances by which they came to be hired by Respon-
dent is devoid of evidentiary support.  More importantly, 
Román™s assertion, that in deciding to continue the lockout the 
Respondent took into account the adverse effect its cancellation 
would have on temporary worker
s, was not cited by Colón, 
who identified himself as the decisionmaker, as a reason for 
pressing ahead with the lockout.  Thus, I place no credence on 
Román™s testimony in this regard and am convinced this was a 
mere fabrication on her part.   
Colón testified that when informed by Román that ULEES 
had canceled the December 22 st
rike, he decided to move up 
the lockout by 2 days to coincide with what would have been 

the start of the canceled strike
.  Unlike Román, Colón made no 
mention in his testimony disc
ussing the matter with Respon-
dent™s legal counsel before ma
king his decision, casting further 
doubt on Román™s testimony.  As to why he did not cancel and 
instead extended the lockout, Co
lón gave several, at times con-
tradictory, reasons, most of wh
ich lack evidentiary support and 
appear based on nothing more than supposition and conjecture.  
Colón, for example, claims that when notified on the evening of 
December 21, of ULEES™ cancellation of the December 22, 
strike, he decided not to call un
it employees to report for work 
the following day, and to simply begin the lockout earlier, be-
cause ﬁit was going to be very difficult to find all the people . . . 
who work at 7 a.m.ﬂ and because he ﬁdidn™t feel comfortable 
that people would actua
lly come to work.ﬂ  He explained that 
because ULEES™ notification of the strike™s cancellation was 
received so late on December 21, he doubted the Hospital 
would have had enough time to c
ontact all unit employees, but 
did state that had the Hospital been notified sooner, it could 
have properly ﬁprogrammed everyt
hing,ﬂ suggesting implicitly 
                                                          
 40 Roman claims that had ULEES canceled its December 31ŒJanuary 
2 strike, Respondent would 
have canceled the lockout. 
 SOCIEDAD ESPAÑOLA DE AUXILIO MUTUO Y BENEFICENCIA DE P
. R. 479
that the lockout might have been
 canceled had he been notified 
sooner.   
Colón, however, contradicted h
imself on this point.  Thus, 
despite claiming that he did not 
instruct his supervisors to call 
unit employees to report for work because they would have had 
difficulty locating employees, Col
ón subsequently admitted that 
supervisors and managers did in
 fact call unit employees at 
home that same evening to instruct them 
not to report for work 
because the lockout had been moved up to 7 a.m., December 
22.41  When pressed by the Charging Party™s counsel on this 
issue, Colón, contrary to his earlier testimony, further admitted 
that when contacting the unit employees to instruct them not to 
report for work, the Hospital supervisors and managers could 
just as easily have informed unit employees that the strike had 
been canceled and that they should report for work as sched-
uled the next day.
42 (IV:620.)   
Colón also claimed that he did not ask unit employees to re-
port for work because he feared there might be conflict between 
unit employees and the temporary workers who were already at 
the Hospital ready to begin work the following morning, and 
because unit employees might, in any event, not believe the 
Hospital™s claim that the strike had been canceled and would 
instead suspect the Hospital was trying to trick them into re-
porting for work.  Colón, however, did not explain what his 
fear about problems arising betw
een the unit employees and the 
temporary workers was based on.  There is in this regard no 
evidence of any threats having been directed or made by unit 
employees towards the temporary replacements, or vice versa, 
which might have justified Colón™s concern.  It therefore ap-
pears that Colón™s concern in this regard was based on nothing 
more than supposition and conjecture and to have been un-
founded.  Nor, in any event, do I believe that this unfounded 
fear by Colón of possible conflict between unit employees and 
temporary workers was a factor into his decision not to ask his 
regular workers to report for work or to extend the lockout, for 
Román, who purportedly played an integral role in the deci-

sionmaking process, did not cite Co
lón™s fear of strife as a rea-
son for the lockout™s extension or for not having the unit em-
ployees report for work.  
                                                          
 41 Colón™s denial that he instructed
 his supervisors and managers to 
call employees at home to tell them about his decision to extend the 

lockout is rejected as not credible.  
42 The Respondent™s assertion on brief (R. Br. 11, fn. 3), that Colón 
did not try to contact ﬁall 500 [unit] employeesﬂ to report for work 

because ﬁof the sheer number of em
ployeesﬂ involved mischaracterizes 
and, indeed, conflicts with Colón™s 
own rejected claim that he did not 
try to contact unit employees because
 he did not think he had enough 
time to do so and because he believed he might not be able to locate 

them.  It also contradicts Colón™
s admission, and other testimonial 
evidence (discussed, infra) showing, 
that employees were in fact called 
by supervisors and told not to repor
t for work because the lockout had 
been extended.  The Respondent™s fu
rther explanation in fn. 3 of its 
brief as to why Colón did not call 
unit employeesŠthat ﬁthe Union had 
not notified them that the strike ha
d been canceledﬂŠis patently false 
and contradicted by Colón™s and 
Roman™s own testimony that they 
received verbal notification of the December 22 strike™s cancellation at 
8 p.m., on December 21, and a faxed letter from ULEES a few hours 

later confirming the cancellation. 
Nor do I find credible Colón™s other claim that he did not ask 
unit employees to report for work because employees might not 
believe the strike was over and would suspect the Hospital was 
trying to trick them into returning to work.  In this regard, I 
note that Colón admitted that when ULEES advised the Hospi-
tal of the strike™s cancellation, ULEES also told the Hospital 
that its employees were ﬁcoming to work tomorrow.ﬂ  ULEES™ 
assurance to Respondent that em
ployees would be reporting for 
work the next day strongly sugg
ests that unit employees had 
already been notified by ULEES on the evening of December 
21, of the strike™s cancellation, thereby allaying any doubt Co-
lón may have had that unit empl
oyees would not believe their 
supervisors and managers message of the strike™s cancellation.  
Like the other reasons proffered by Colón for not calling unit 
employees and extending the loc
kout, his explanation about the 
unit employees™ possible refusal to take the Hospital at its word 
is rejected as nothing more than conjecture.  Indeed, testimony 
by Rafael Cintrón (discussed below) that he reported for work 
on December 22, despite being told by his supervisor the night 
before not to do so because the lockout had been extended, 
makes clear that Cintrón, and presumably other unit employees, 
knew about the strike™s cancellation and were willing to report 
for work, if allowed to do so.  
Cintrón works for Respondent as 
a registration officer and is 
ULEES™ delegate for unit A.  He testified to receiving a phone 
call around 11 p.m., December 21,
 from his department man-
ager, Luz Conde, instructing him not to report for work on De-
cember 22, because the Respondent had declared a lockout.  
Cintrón denied having any knowledge prior to Conde™s phone 
call that a lockout had been called by Respondent.  Cintrón 
nevertheless reported for work on December 22, at his normal 
starting time of 6 a.m.  On arri
ving at the Hospital, he was met 
by Finance Manager Madeline Sierra and Conde.  Sierra then 
asks Cintrón if he had been instructed not to report for work, 
and the latter replied that he had but had decided to report any-
way.  After Sierra and Conde le
ave, Cintrón remained and re-
marked to some four or five 
other employees who were present 
that this was the way ﬁthe in
stitution paid the long-time em-
ployees, because all 
the people who were there were long-time 
employees, and they were kicking us out.ﬂ
43  Román, he recalls, 
appeared as he was making his re
marks and interjected that the 
ﬁreprisalﬂ was not against the employees but rather against 
ULEES.  According to Cintrón, 
one of the employees present, 
Mayra Betancourt, responded to Román that ﬁULEES was the 
same as employees because we
 were part of the Union.ﬂ 
(I:113Œ114.)   
Employee Jose Reyes testified th
at he also reported for work 
on December 22, and was likewise told by Sierra and Conde 
that he was not permitted to work because of the lockout.  He 
recalls that after Sierra and Conde left, he heard Cintrón com-
ment that if ﬁthat was the treatment that all the employees were 
going to receive, that that was fine, that they were just going to 
leave the Hospital.ﬂ  He further testified that at one point during 
their conversation, Román appear
ed and told them that ﬁwe 
                                                          
 43 Cintrón specifically recalled admi
ssions employee Jose Reyes, and 
laboratory employees Mayra Bentanc
ourt and Mary Rivera being pre-
sent.   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 480 
shouldn™t take it as a personal thi
ng, that they were not against 
us but rather against the Union.ﬂ (I:127).  
Román recalled being at the Hospital around 6 a.m. on De-
cember 22, and hearing Cintrón speaking in a loud voice to 
several employees.  According 
to Román, Cintrón was telling 
employees that the lockout was a reprisal against employees 
and that this was the way the Hospital was paying back its em-
ployees for their many years of service.  Román claims she told 
employees who were present that ﬁthe lockout was not a repri-
sal against the employees,ﬂ but denies saying to employees that 
the lockout was intended as 
a reprisal against ULEES. 
(VII:1116Œ1118.)   I credit the mutually corroborative testimony of Cintrón and 
Reyes over Román™s denial and find that Román indeed told 
Cintrón, Reyes, and other employ
ees who were present that the 
Hospital™s lockout was intended 
as a reprisal against ULEES, 
and not its employees.
44  Román, as previ
ously discussed, was 
not a particularly credible w
itness.  The Respondent™s sugges-
tion that Román should somehow 
be believed over Cintrón and 
Reyes because of testimony by Romero that she had never 
heard Román make ﬁany kind of
 antiunion commentsﬂ is re-
jected.  Román never testified 
that Romero was present during 
her exchange with Cintrón and Reyes, and the mere fact that 
Romero may not have heard Román make any such comments 
in the past does not establish th
at Román could not have made 
her antiunion remark to Cintrón and Reyes on December 22.  
Accordingly, Román™s denial th
at she made the antiunion re-
mark attributed to her by Cintrón and Reyes is rejected.  Fur-
ther, her remark was clearly coercive.  Román™s assurance to 
unit employees that the Hospital was retaliating against 
ULEES, and not against them, could not have been of much 
comfort to employees, for it 
was the unit employees who were 
being adversely affected by lockout by being denied work dur-
ing the lockout period.  Empl
oyees, I am convinced, would 
reasonably believe that it was their support for ULEES, not any 
general animosity held by Respondent towards ULEES, which 

prompted the Respondent to lock
 them out.  As such, Román™s 
remark could likely have the e
ffect of causing employees to 
withdraw their support from U
LEES, rendering it coercive.  
Accordingly, I find that the Respondent, through Román, vio-
lated Section 8(a)(1) by telli
ng employees that the December 
22Œ31 lockout was called as a reprisal against ULEES.  
Discussion 
The complaint alleges that th
e Respondent™s lockout of em-
ployees from December 22Œ31, violat
ed Section 8(a)(3) and (1) 
of the Act.  I find merit in the al
legation.  Initially, it bears not-
ing that lockouts are not in and of themselves unlawful.  Rather, 
a lockout is deemed to be unl
awful only when it is primarily 
motivated by antiunion animus.  See 
American Shipbuilding 
                                                          
 44 While Reyes™ version of what Román said does not specifically 
mention the lockout as the subject of Román™s remark, I am convinced 

that this was clearly its intended meaning.  The Respondent on brief 
apparently accepts this interpretation of Reyes™ testimony for it asserts 
that the only evidence of animus 
produced by the General Counsel 
regarding the lockout was limited to Cintrón™s and Reyes™ testimony, 
ﬁboth of which testified that . . . 
Román . . . allegedly said that the 
lockout was directed at the Union, not the employees.ﬂ 
Co. v. NLRB
, 380 U.S. 300 (1965), 
NLRB v. Brown Food Store
, 380 U.S. 278 (1965).  In deciding whether an employer™s lock-
out is motivated by antiunion an
imus in violation of Section 
8(a)(3), the Board applies the standards developed by the Su-
preme Court in NLRB v. Great Dane Trailers, 
388 U.S. 26 
(1967).  Thus, under 
Great Dane, if an employer™s alleged dis-
criminatory conduct is found to be ﬁinherently destructiveﬂ of 
employee rights, then proof th
at the alleged misconduct was 
motivated by antiunion considerations is not required, and the 
Board may find an unfair labor practice even if there is evi-
dence to show that the employer was motivated by business 
considerations.  However, proof 
of an antiunion motive is re-
quired where the effect of an 
employer™s discriminatory con-
duct is only ﬁcomparatively slight,ﬂ and the employer has dem-
onstrated a legitimate and substantial business justification for 
its actions.  In either case, once it has been shown that the em-
ployer engaged in discriminato
ry conduct which could have 
adversely affected employee rights to some extent, the burden 
is on the employer to establish that it was motivated by legiti-
mate objectives. Id at 34. 
The question of which of the two 
Great Dane standards ap-
plies to the lockout in this case requires little discussion, for the 
Board and the courts have held
 that lockouts, standing alone, 
are not ﬁinherently destructive 
of employee rights,ﬂ and are 
generally viewed as having onl
y a ﬁcomparativel
y slightﬂ im-
pact on such rights.  See, e.g., 
Central Illinois Public Service 
Co., 326 NLRB 928, 930 (1998), rev. denied 215 F.3d 11 (D.C. 
Cir. 2000); Harter Equipment, Inc.
, 280 NLRB 597 (1986), rev. denied 829 F.2d 458 (3d Cir. 1987); 
Boilermakers Local 88 v. 
NLRB, 858 F.2d 756 (D.C. Cir. 1988).  The above cases thus 
make patently clear that the le
gality of the Respondent™s lock-
out is to be determined using the 
Great Dane ﬁcomparatively 
slightﬂ impact test.  If the Res
pondent is to avoid liability under 
Section 8(a)(3) and (1) for the lockout, it must, as noted, pro-
duce evidence that it had ﬁlegiti
mate and substantial business 
justificationsﬂ for its conduct. 
Great Dane, supra at 33.  The 
Respondent, I find, has not done so here.  
The Respondent™s lockout, as note
d, was initially intended to 
cover the period between 7 a.m., December 24, when the first 
ULEES strike was scheduled to end, and the start of the second 
strike at 12 noon, December 31.  
The Respondent contends that 
its decision to conduct a lockout 
and hire temporary employees 
for that period was motivated solely by a need to ensure a ﬁcon-
tinuity of patient-care servicesﬂ for the community and to avoid 
an interruption of services that
 might be caused by the two 
separate strikes.  Mo
re precisely, the Res
pondent explained that 
because of ﬁconcernsﬂ it had that temporary workers might be 
unwilling to work during the holiday strike periods only, it 
decided to conduct the lockout so as to make it more attractive 
for temporary workers to accept 
this longer period of employ-
ment.  However, other than 
Colón™s and Román™s unsubstanti-
ated claim that the Hospital would not have been able to hire 
sufficient workers to man its facility during the two strikes 
without resorting to the lockout
, there is no evidence to show 
that the Respondent had, in fact, experienced difficulty in re-
cruiting individuals to work during either or both of the strike 
periods only, or that it even attempted to do so.  Thus, neither 
Colón nor Román testified that th
ey, or other hospital officials 
 SOCIEDAD ESPAÑOLA DE AUXILIO MUTUO Y BENEFICENCIA DE P
. R. 481
for that matter, had engaged in such recruitment efforts before 
concluding that a lockout was needed to attract temporary 
workers.  In fact, Colón admits that the search for temporary 
workers to replace the locked out employees began 
after
 the 
lockout decision was made. (IV:
595.)  Their claim, therefore, 
that the lockout was called because of the Hospital™s difficulty 
in recruiting temporary employees 
to work during either or both 
holiday strike periods only wa
s based on nothing more than 
speculation, as the Respondent ha
d not yet attempted to hire 
workers for these two periods wh
en it declared the lockout.  
The Respondent™s stated justific
ation for instituting a lockout 
during the period between strike
sŠthat without it the Hospital 
would have been unable to recruit the temporary workers 
needed to properly staff the Hospital during both strikesŠ
therefore lacks any evidentiary support and is based on nothing 
more than supposition and conjecture.  The Respondent in this 
regard has neither claimed nor s
hown that its professed concern 
about the difficulty it would have in recruiting temporary work-
ers during the Christmas/New Year
s™ holiday strikes was based 
on a similar past experience.  It
 is, of course, quite possible 
that, as theorized by the Respon
dent, it might have experienced 
some difficulty in recruiting temporary employees willing to 
work during the two strike periods 
only.  It is, however, no less 
plausible to believe that temporary workers might very well 
have been willing to accept such limited employment in order 
to supplement their income.  The 
simple fact is that the Re-
spondent has produced no evidence 
to substantiate its claim that 
the lockout was needed to ensure 
that its facility would be ade-
quately staffed during the two stri
ke periods, or to justify mov-
ing up the start of the lockout from December 22Œ24.  In the 
absence of such supporting evidence, the Respondent™s bare 
explanations for calling a lockout and for thereafter moving up 
its starting date does not, in my view, suffice to satisfy the Re-
spondent™s requirement under Great Dane of establishing that it 
had ﬁlegitimate and s
ubstantial business justificationsﬂ for its 
actions.  Drew Division of Ashland Chemical Co.
, 336 NLRB 
477, 481 (2001); 
ConAgra, Inc., 321 NLRB 944, 964 (1996). 
Further, not only is there no evidence to support the Respon-
dent™s stated reasons for the 
lockout or its advancement from 
December 22Œ24, but Cintrón™s and Reyes™ credited and mutu-
ally corroborative testimony that Román told them and other 
employees standing nearby that the lockout was intended as a 
reprisal against ULEES, makes patently clear that the lockout 
was motivated not by legitimate business reasons, but rather by 
antiunion animus.
45  Indeed, Román™s remarks, found herein to 
                                                          
 45 Under 
Great Dane, an employer™s failure to establish a legitimate 
and substantial business justificatio
n for a lockout having only a com-
paratively slight impact on employee
 rights renders the lockout unlaw-
ful without the need to show that
 the lockout was motivated by anti-
union animus.  See 
Conoco, Inc. v. NLRB
, 740 F.2d 811, 814 (10th Cir. 
1984), enfg. 265 NLRB 819 (1982).  As the Respondent in this case has 

not met its burden under 
Great Dane, it follows that the lockout was 
indeed unlawful.  However, even 
if the Respondent™s unsubstantiated 
explanation for locking out its empl
oyees were deemed sufficient to 
satisfy its burden under 
Great Dane, the General Counsel, as found 
infra, has nevertheless come forwar
d with sufficient 
credible evidence 
to show that the lockout was discri
minatorily motivated by antiunion 
considerations.  
be unlawful, convince me that the Respondent™s decision to 
conduct and extend the lockout was intended to encourage em-
ployees into withdrawing their support for ULEES.  Such an 
inference is warranted not just 
from Roman™s rema
rks, but also 
from the other unlawful conduct engaged in by Respondent, 
including its unlawful discharge of leading Union Activist Ro-
mero just 2 months prior to the lockout, and its attempts soon 
after the lockout to rid itself of ULEES by soliciting and en-
couraging unit employees to circulate and sign a decertification 
petition.  In light of Cintrón™
s and Reyes™ testimony and other 
evidence showing that antiunion animus was a motivating fac-
tor in the decision to conduct the lockout, and the Respondent™s 
failure to come forth with any cred
ible evidence to show that it 
had legitimate and substantial 
business reasons for the lockout 
and for its decision to advance the lockout, I find that the lock-
out was indeed discri
minatorily motivated and violated Section 
8(a)(3) and (1) of the Act.   
CONCLUSIONS OF 
LAW 1. The Respondent, Sociedad Española de Auxilio Mutuo y 
Beneficencia de Puerto Rico a/k/a Hospital Español Auxilio 
Mutuo de Puerto Rico, is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
2. Unidad Laboral de Enfermer
as(os) y Empleados de la Sa-
lud, or ULEES, is a labor organization within the meaning of 
Section 2(5) of the Act.  
3. ULEES is the exclusive cer
tified bargaining representative 
of the Respondent™s employees 
in the following bargaining 
units:   
 Unit A  All receptionists, orderlies (escoltas), ward clerks, office 

clerks, data entry operators, telemetry technicians, dialysis re-
use technicians, orthopedic technicians, medical record tech-
nicians, supply technicians, registration clerks, EKG techni-
cians, X-ray transcribers, telephone operators, general assis-
tants, utilization messengers, pharmacy cashiers, communica-
tions technicians, and cast technicians, all officers in the 
hemodialysis, emergency room, 
purchasing, admissions, and 
utilization departments; and all secretaries in the respiratory 
therapy, renal transplant, operating room, emergency room, 
purchasing, social work, medical education, medicine, and 
utilization departments, employed by the Employer at its hos-
pital located in Hato Rey, Puerto Rico; but excluding, all other 
employees, physicians, professional employees, registered 
nurses, licensed practical nurses
, nurses™ aides, maintenance 
employees, the office clerks and secretaries in the human re-

sources, administration, payroll, medical faculty, nursing cen-
tral office, and HMO department
s, guards and supervisors as 
defined in the Act. 
 Unit C  
 All technical employees employed by the Employer at its 

Hospital located at Hato Rey, Puerto Rico, including respira-
tory therapists, respiratory therapist technicians, angiography 
technicians, medical emergency technicians, radiology tech-
nicians, assistant pharmacists (auxiliar de farmacia), physical 
therapy assistants, and operati
ng room technicians, excluding 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 482 
all other employees, registered nurses, licensed practical 
nurses, nurses™ aides, maintenance employees, the employees 
included in Unit A and Unit B, the office clerks in human re-
sources, administration, payroll, medical faculty, nursing cen-
tral office, and HMO departments, guards, and supervisors as 
defined in the Act. 
 4. The Respondent violated Section 8(a)(1) of the Act when, 
on October 13, 1998, it prohib
ited employee Ana Consuelo 
Melendez from distributing ULEES literature in its cafeteria 
during her nonworktime, by sponsoring, supporting and en-
couraging employees to file a petition to decertify the ULEES 
as their bargaining representati
ve, and by telling employees 
they were being locked out as a reprisal against ULEES.  
5. The Respondent violated S
ection 8(a)(3) and (1) of the 
Act by discharging employee 
Elsa Romero on October 26, 
1998, for her activities on behalf of ULEES, and by locking out 
unit A and unit C employees from December 22Œ31, 1998, as a 
reprisal against the Union.   
6. The Respondent violated S
ection 8(a)(5) and (1) of the 
Act by unilaterally subcontract
ing out X-ray technician unit 
work to GK Professional Services, and respiratory therapy unit 
work first to CTC, and then to Respicare, without giving 
ULEES prior notice and an opportunity to bargain over said 
decisions and their effect on unit employees.  
7. The above-described unlawful conduct constitute unfair 
labor practices affecting commerce with the meaning of Section 
2(6) and (7) of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirm
ative action designed to effectu-
ate the policies of the Act. 
To remedy its unlawful subcontracting of unit work, the Re-
spondent will be required to disc
ontinue subcontracting its X-ray 
technicians™ unit work to GK Pr
ofessional Services and its respi-
ratory therapy unit work to Respicare, and to bargain, on request, 
with ULEES over any such deci
sions and their effect on unit 
employees.
46  Having found that its December 22Œ31, 1998 lock-
out of unit A and unit C employees was unlawful, the Respon-
dent will be required to make said employees whole for any loss  
                                                          
 46 No claim or showing has been 
made here that any unit employee 
was displaced or lost work or pay as a result of the Respondent™s sub-
contracting decisions.  Accordingly,
 no reinstatement or backpay reme-
dial relief is needed for the unila
teral subcontracting violations.  
of pay and other benefits incurred 
by them as a result of the lock-
out, with the amounts owed to be determined in the manner pre-
scribed in F. W. Woolworth Co.
, 90 NLRB 289 (1950), with 
interest on such amounts to 
be computed in accordance with 
New 
Horizons for the Retarded
, 283 NLRB 1173 (1987).   
To remedy its unlawful discharge of employee Elsa Romero, 
the Respondent will be required, 
within 14 days from the date 
of this Order, to offer Romero 
full reinstatement to her former 
position or, if that position no lo
nger exists, to a substantially 
equivalent position, 
without prejudice to the seniority or other 
rights and privileges she previously enjoyed.  The Respondent 
will also be ordered to make Romero whole for any loss of 
earnings and other benefits she 
may have suffered because of 
her unlawful discharge, in the manner prescribed in 
F. W. 
Woolworth Co., supra, with interest to be computed in accor-
dance with New Horizons for the Retarded
, supra.  It will also 
be required to expunge from its f
iles any and all references to 
Romero™s unlawful discharge, and to notify her in writing that 
this has been done.  Finally, th
e Respondent shall be required to 
post a notice assuring the employees that it will respect their 
rights under the Act.  
[Recommended Order omitted from publication.] 
  